 

Exhibit 10.8

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of May 15,
2018, between XpresSpa Group, Inc., a Delaware corporation and includes any
successor Company thereto (the “Company”), and each purchaser identified on the
signature pages hereto (each, including its successors and permitted assigns, a
“Purchaser” and collectively, the “Purchasers”).

 

WHEREAS, the Company and Purchasers desire to enter into this Agreement,
pursuant to which the Purchasers are to be granted the right to acquire
securities of the Company as set forth herein and

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 promulgated thereunder, the Company desires to
issue and sell to each Purchaser, and each Purchaser, severally and not jointly,
desires to purchase from the Company, securities of the Company as more fully
described in this Agreement (the “Offering”).

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

 

ARTICLE I.

DEFINITIONS

 

1.1           Definitions. In addition to the terms defined elsewhere in this
Agreement: (a) capitalized terms that are not otherwise defined herein have the
meanings given to such terms in the Notes (as defined herein), and (b) the
following terms have the meanings set forth in this Section 1.1:

 

“Accredited Investor” shall have the meaning ascribed to such term in Section
3.2(c).

 

“Acquiring Person” shall have the meaning ascribed to such term in Section 4.7.

 

“Action” shall have the meaning ascribed to such term in Section 3.1(j).

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Amendment to Credit Agreement” means that certain Third Amendment to Credit
Agreement, dated as of May 11, 2018 between the Company and B3D, LLC.

 

“Applicable Law” shall mean any law, rule or regulation of any governmental
authority or jurisdiction applicable to any party to this Agreement, as the case
may be.

 

“Authorized Share Failure” shall have the meaning ascribed to such term in
Section 4.11(a).

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are required by law or other governmental
action to close.

 

 

 

  

“Buy-In” shall have the meaning ascribed to such term in Section 4.1(h).

 

“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.

 

“Closing Date” means the Business Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchasers’ obligation to pay the Subscription
Amount at such Closing, and (ii) the Company’s obligations to deliver the
Securities to be issued and sold at such Closing, in each case, have been
satisfied or waived, but in no event later than the tenth Business Day following
the date hereof.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.01 per share,
and any other class of securities into which such securities may hereafter be
reclassified or changed.

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

“Company Counsel” means, Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.,
Chrysler Center, 666 3rd Avenue, New York, NY 10017, Attn: Kenneth R. Koch,
Esq., email: krkoch@mintz.com.

 

“Conversion Price” shall have the meaning ascribed to such term in the Notes.

 

“DGCL” means the Delaware General Corporation Law.

 

“Disclosure Schedules” means the Disclosure Schedules of the Company delivered
concurrently herewith.

 

“Disqualification Event” shall have the meaning ascribed to such term in Section
3.1(oo).

 

“Effective Date” means the earliest of the date that (a) a Registration
Statement has been declared effective by the Commission with respect to all of
the Underlying Shares (as defined herein) without regard to any cutbacks
permitted therein and has been continuously effective for not less than sixty
(60) calendar days, (b) (i) all of the Underlying Shares have been sold pursuant
to Rule 144, or (ii) may be sold by the holders thereof pursuant to Rule 144
without the requirement for the Company to be in compliance with the current
public information required under Rule 144 and without volume or manner-of-sale
restrictions, or (c) Company counsel has delivered to the Transfer Agent and
Purchasers a written unqualified opinion that resales may then be made by such
holders of the Underlying Shares pursuant to an effective Registration Statement
or the exemption described in (b)(ii) above, which opinion shall be in form and
substance reasonably acceptable to such Purchasers.

 

“Escrow Agent” means G&M.

 

 2 

 

  

“Escrow Agreement” means the escrow agreement to be employed in connection with
the sale of the Securities, a copy of which is annexed hereto as Exhibit C.

 

“Equity Line of Credit” shall have the meaning ascribed to such term in Section
4.13.

 

“Evaluation Date” shall have the meaning ascribed to such term in Section
3.1(r).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Exempt Issuance” means the issuance of (a) shares of Common Stock and options
to officers, directors, employees or consultants of the Company after the
Closing Date pursuant to plans approved by the shareholders of the Company and
which issuances are approved by a majority of the independent members of a
committee of the board of directors, (b) securities exercisable or exchangeable
for or convertible into shares of Common Stock issued and outstanding on the
date of this Agreement, provided that such securities and any term thereof have
not been amended since the date of this Agreement to increase the number of such
securities or to decrease the issue price, exercise price, exchange price or
conversion price of such securities and which securities and the principal terms
thereof are set forth on Schedule 3.1(g), and described in the SEC Reports, (c)
securities issued pursuant to acquisitions or strategic transactions approved by
a majority of the disinterested directors of the Company, provided that any such
issuance shall only be to a Person (or to the equity holders of a Person) which
is, itself or through its subsidiaries, an operating company or an owner of an
asset in a business synergistic with the business of the Company and shall be
intended to provide to the Company substantial additional benefits in addition
to the investment of funds, but shall not include a transaction in which the
Company is issuing securities primarily for the purpose of raising capital or to
an entity whose primary business is investing in securities, (d) up to 500,000
shares of Common Stock, (e) securities as payment for investment banking
services provided to the Company, (f) securities issued to third party vendors
as payment for goods or services, (g) securities issued to the Company’s Airport
Concession Disadvantaged Business Enterprise partners, and (h) securities issued
or issuable to the Purchasers and their assigns pursuant to this Agreement, the
Notes or the Warrants and other Transaction Documents, including without
limitation, Section 4.17 and Section 4.23 herein, or upon exercise, conversion
or exchange of any such securities.

 

“Exercise Price” shall have the meaning ascribed to such term in the Warrants.

 

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

 

“Form 8-K” shall have the meaning ascribed to such term in Section 4.6.

 

“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).

 

“G&M” shall mean Grushko & Mittman, P.C., with offices located at 515 Rockaway
Avenue, Valley Stream, New York 11581, email: ed@grushkomittman.com.

 

“Indebtedness” shall have the meaning ascribed to such term in Section 3.1(z).

 

“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o).

 

 3 

 

  

“Investor Questionnaire” means the form of Accredited Investor Questionnaire
annexed hereto as Exhibit F.

 

“Issuer Covered Person” shall have the meaning ascribed to such term in Section
3.1(oo).

 

“Legend Removal Date” shall have the meaning ascribed to such term in Section
4.1(d).

 

“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

 

“Listing Default” shall have the meaning ascribed to such term in Section
4.11(b).

 

“Majority in Interest” shall have the meaning ascribed to such term in Section
5.5.

 

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).

 

“Material Permits” shall have the meaning ascribed to such term in Section
3.1(m).

 

“Maximum Rate” shall have the meaning ascribed to such term in Section 5.17.

 

“Money Laundering Laws” shall have the meaning ascribed to such term in Section
3.1(gg).

 

“Notes” means the secured convertible notes issuable pursuant to this Agreement,
in the form of Exhibit A hereto.

 

“OFAC” shall have the meaning ascribed to such term in Section 3.1(ii).

 

“Participation Maximum” shall have the meaning ascribed to such term in Section
4.17(a).

 

“Permitted Indebtedness” means (a) any unsecured liabilities for borrowed money
or amounts owed not in excess of $1,000,000 in the aggregate (other than trade
accounts payable incurred in the ordinary course of business), (b) all
guaranties, endorsements and other contingent obligations in respect of
indebtedness of others, whether or not the same are or should be reflected in
the Company’s consolidated balance sheet (or the notes thereto) not affecting
more than $1,000,000 in the aggregate, except guaranties, endorsements and other
contingent obligations in respect of letters of credit, bank guarantees or
similar instruments in the ordinary course of business relating to leases which
shall not be subject to the $1,000,000 threshold set forth in this clause (b)
above; (c) the present value of any lease payments due under leases entered into
in the ordinary course of business required to be capitalized in accordance with
GAAP; (d) purchase money indebtedness incurred after the date of this Agreement
in connection with the acquisition of capital assets up to the purchase price of
such assets; (e) any liabilities for borrowed money which in the aggregate with
all Indebtedness under this clause (e) and clause (f) does not exceed
$11,000,000 in aggregate principal amount, and which, for the avoidance of
doubt, shall include the Rockmore Indebtedness; (f) any liabilities for borrowed
money secured by the credit card receipts of the location or locations to which
American Express or any other nationally recognized credit company extends
credit, which shall not in the aggregate with all Indebtedness under clause (e)
and this clause (f) exceed $11,000,000 in aggregate principal amount; and (g)
Indebtedness incurred in connection with the construction and development of new
XpresSpa locations, provided that (i) such Indebtedness is secured only by the
assets of the Subsidiary which owns and/or operates such location and only in
the assets of such location, and (ii) the Indebtedness is not guaranteed by the
Company or any other Subsidiary of the Company.

 

 4 

 

  

“Permitted Lien” means the individual and collective reference to the following:
(a) Liens for taxes, assessments and other governmental charges or levies not
yet due or Liens for taxes, assessments and other governmental charges or levies
being contested in good faith and by appropriate proceedings for which adequate
reserves (in the good faith judgment of the management of the Company) have been
established in accordance with GAAP, (b) Liens imposed by law which were
incurred in the ordinary course of the Company’s business, such as carriers’,
warehousemen’s and mechanics’ Liens, statutory landlords’ Liens, and other
similar Liens arising in the ordinary course of the Company’s business, and
which (x) do not individually or in the aggregate materially detract from the
value of such property or assets or materially impair the use thereof in the
operation of the business of the Company and its consolidated Subsidiaries or
(y) are being contested in good faith by appropriate proceedings, which
proceedings have the effect of preventing for the foreseeable future the
forfeiture or sale of the property or asset subject to such Liens, and (c) Liens
in connection with Permitted Indebtedness under clause (b) and clause (e)
thereunder, (d) Liens incurred in connection with Permitted Indebtedness under
clause (c) thereunder provided that such Liens are not secured by assets of the
Company or its Subsidiaries other than the assets so acquired or leased, (e)
Liens incurred in connection with Permitted Indebtedness under clause (f) of the
definition of “Permitted Indebtedness,” provided that such Liens are not secured
by assets of the Company or its Subsidiaries other than the credit card receipts
of the location or locations to which a credit card company extends credit, (f)
Liens incurred in connection with the construction, development and/or
remodeling of existing XpresSpa locations, provided that such Liens only relate
to the assets of the Subsidiary which owns and/or operates such location and
only in the assets of such location with respect to such construction,
development and/or remodelling, (g) Liens to the extent arising solely from the
filing of protective Uniform Commercial Code financing statements in respect of
equipment leased to the Company or any Subsidiary in the ordinary course of its
business under true, as opposed to finance, leases, only up to the value of such
leased equipment, (h) Liens securing the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds, and
other obligations of like nature, in each case in the ordinary course of
business, (i) any interest or title of a lessor of real property secured by a
lessor’s interest in such real property under any lease, (j) easements, zoning
restrictions, rights-of-way and similar encumbrances on real property imposed by
law or arising in the ordinary course of business that do not secure any
monetary obligations and do not materially detract from the value of the
affected property or interfere with the ordinary conduct of business, and (k)
Liens incurred in connection with Permitted Indebtedness under clause (g) of the
definition of “Permitted Indebtedness,” provided that such Liens are not secured
by assets of the Company or its Subsidiaries other than the assets of the
Subsidiary which owns such location and only in the assets of such location.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Pre-Notice” shall have the meaning ascribed to such term in Section 4.17(b).

 

 5 

 

  

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

 

“Pro Rata Portion” shall have the meaning ascribed to such term in Section
4.17(e).

 

“Public Information Failure” shall have the meaning ascribed to such term in
Section 4.3(b).

 

“Public Information Failure Payments” shall have the meaning ascribed to such
term in Section 4.3(b).

 

“Purchaser Party” shall have the meaning ascribed to such term in Section 4.10.

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
the date hereof, among the Company and the Purchasers, in the form of Exhibit I
attached hereto.

 

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale of the
Underlying Shares by each Purchaser as provided for in the Registration Rights
Agreement.

 

“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).

 

“Required Minimum” means, as of any date, 125% of the maximum aggregate number
of shares of Common Stock then issued or potentially issuable in the future
pursuant to the Transaction Documents, including any Underlying Shares issuable
upon exercise in full of all Warrants or conversion in full of all Notes,
ignoring any conversion or exercise limits set forth therein, and assuming that
any previously unconverted Notes will be held until the third anniversary of the
issue date of such Notes, but in each case without giving any effect to any
potential triggering of anti-dilution provisions.

 

“Rockmore Indebtedness” means all Indebtedness outstanding pursuant to that
certain Credit Agreement dated as of April 22, 2015, as subsequently amended, by
and between XpresSpa Holdings, LLC and Rockmore Investment Master Fund Ltd.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).

 

“Securities” means the Notes, the Warrants and the Underlying Shares.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Security Agreement” means the Security Agreement to be entered into in
connection with the sale of the Securities, a copy of which is annexed hereto as
Exhibit D.

 

 6 

 

  

“Shareholder Approval” shall have the meaning ascribed to such term in Section
4.27.

 

“Short Sales” means “short sales” as defined in Rule 200 of Regulation SHO under
the Exchange Act and all types of direct and indirect stock pledges, forward
sale contracts, options, puts, calls, swaps and similar arrangements (including
on a total return basis) whether such transactions are made through U.S. or
non-U.S. broker dealers or foreign regulated brokers. 

 

“Stock Option Plans” means the Stock Option Plans of the Company in effect as
the date of this Agreement, the principal terms of which have been disclosed in
the SEC Reports.

 

“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for the Notes and Warrants purchased hereunder at the Closing as specified
below such Purchaser’s name on the signature page of this Agreement and next to
the heading “Subscription Amount,” in United States dollars and in immediately
available funds.

 

“Subsequent Financing” shall have the meaning ascribed to such term in Section
4.17(a).

 

“Subsequent Financing Notice” shall have the meaning ascribed to such term in
Section 4.17(b).

 

“Subsidiary” means with respect to any entity at any date, any direct or
indirect Person, limited or general partnership, limited liability company,
trust, estate, association, joint venture or other business entity of which (A)
more than 50% of (i) the outstanding capital stock having (in the absence of
contingencies) ordinary voting power to elect a majority of the board of
directors or other managing body of such entity, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association or other entity business is, at the
time of determination, owned or controlled directly or indirectly through one or
more intermediaries, by such entity, or (B) is under the actual control of the
Company.

 

“Termination Date” shall have the meaning ascribed to such term in Section 2.1.

 

“Trading Day” means a day on which the principal Trading Market is open for
trading for at least 4.5 hours; provided, that in the event that the Common
Stock is not listed or quoted for trading on a Trading Market on the date in
question, then Trading Day shall mean a Business Day.

 

“Trading Market” means the first listed of any of the following markets or
exchanges on which the Common Stock is listed or quoted for trading on the date
in question: the NYSE American, the Nasdaq Capital Market, the Nasdaq Global
Market, the Nasdaq Global Select Market, the New York Stock Exchange, the OTC
Bulletin Board, the OTCQB, or the OTCQX (or any successors to any of the
foregoing). As of the Closing Date, the NASDAQ Capital Market is the Trading
Market.

 

“Transaction Documents” means this Agreement, the Security Agreement, the Notes,
the Warrants, the Registration Rights Agreement, the Escrow Agreement, the
Disclosure Schedules, all exhibits and schedules thereto and hereto and any
other documents or agreements executed by any party hereto in connection with
the transactions contemplated hereunder.

 

 7 

 

  

“Transfer Agent” means American Stock Transfer & Trust Company, LLC, located at
6201 15th Avenue, Brooklyn, NY 11219 and any successor transfer agent of the
Company.

 

“Underlying Shares” means (a) the shares of Common Stock issued and issuable (i)
upon conversion of the Notes, (ii) upon exercise of the Warrants, (iii) in lieu
of the cash payment of interest on the Notes in accordance with the terms of the
Notes and (b) any other shares of Common Stock issued or issuable to a Purchaser
in connection with or pursuant to the Securities or Transaction Documents.

 

“Unlegended Shares” shall have the meaning ascribed to such term in Section
4.1(d).

 

“Variable Priced Equity Linked Instruments” shall have the meaning ascribed to
such term in Section 4.13.

 

“Variable Rate Transaction” shall have the meaning ascribed to such term in
Section 4.13.

 

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b)  if the Common Stock is not then listed or quoted for trading on a
Trading Market but is then reported on the OTC Pink Marketplace maintained by
the OTC Markets Group, Inc. (or a similar organization or agency succeeding to
its functions of reporting prices), the volume weighted average price of the
Common Stock on the first such facility (or a similar organization or agency
succeeding to its functions of reporting prices), or (d) in all other cases, the
fair market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by a Majority in Interest and reasonably
acceptable to the Company, the fees and expenses of which shall be paid by the
Company.

 

“Warrants” means the Class A and Class B Common Stock purchase warrants
delivered to the Purchasers at the Closing in accordance with Section 2.2(a)
hereof in the forms of Exhibit B-1 and Exhibit B-2 attached hereto.

 

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants, provided that any share of Common Stock issued upon exercise of the
Warrants shall not constitute an issued Warrant Share for purposes of this
Agreement after such share has been irrevocably sold pursuant to an effective
registration statement under the Securities Act or pursuant to Rule 144 without
further restrictions or conditions to transfer pursuant to Rule 144.

 

ARTICLE II.

PURCHASE AND SALE

 

2.1           Closing. On the Closing Date, upon the terms and subject to the
conditions set forth herein, substantially concurrent with the execution and
delivery of this Agreement by the parties hereto, the Company agrees to sell,
and the Purchasers, severally and not jointly, agree to purchase, an aggregate
of up to $4,650,000 principal amount of Notes together with Warrants as
determined pursuant to Section 2.2(a) (such purchase and sale being the
“Closing”). Each Purchaser shall deliver to the Escrow Agent such Purchaser’s
Subscription Amount, and the Company shall deliver to each Purchaser its
respective Note and Warrants, as determined pursuant to Section 2.2(a), and the
Company and each Purchaser shall deliver the other items set forth in Section
2.2 deliverable at the Closing. Upon satisfaction of the covenants and
conditions set forth in Sections 2.2 and 2.3, the Closing shall occur at the
offices of G&M or such other location as the parties shall mutually agree.
Notwithstanding anything herein to the contrary, the Closing Date shall occur on
or before May 31, 2018 (the “Termination Date”). With respect to any Closing not
held on or before the Termination Date, the Escrow Agent shall cause (i) all
subscription documents executed by the Company or a Purchaser to be returned to
the Company or such Purchaser, as applicable, and (ii) each Subscription Amount
to be returned, without interest or deduction to the Purchaser who delivered
such Subscription Amount.

 

 8 

 

  

NO MINIMUM AMOUNT OF NOTES MUST BE SOLD IN ORDER FOR THE COMPANY TO ACCEPT ANY
SUBSCRIPTIONS, AND ALL NET PROCEEDS OF THE OFFERING WILL BE IMMEDIATELY
AVAILABLE FOR COMPANY PURPOSES UPON CLOSING.

 

2.2           Deliveries.

 

(a)          On or prior to the Closing Date, the Company shall deliver or cause
to be delivered to each Purchaser the following:

 

(i)          this Agreement duly executed by the Company;

 

(ii)         a legal opinion of Company Counsel, substantially in the form of
Exhibit E attached hereto;

 

(iii)        a Note with a principal amount equal to such Purchaser’s
Subscription Amount, registered in the name of such Purchaser;

 

(iv)        Class A Warrants registered in the name of such Purchaser to
purchase up to a number of shares of Common Stock equal to 100% of such
Purchaser’s Subscription Amount divided by the Conversion Price in effect on the
Closing Date, having a per share Exercise Price as set forth therein, subject to
adjustment as provided herein and therein;

 

(v)         Class B Warrants registered in the name of such Purchaser to
purchase up to a number of shares of Common Stock equal to 50% of such
Purchaser’s Subscription Amount divided by the Conversion Price in effect on the
Closing Date, having a per share Exercise Price as set forth therein, subject to
adjustment as provided herein and therein;

 

(vi)        the Security Agreement duly executed by the Company;

 

(vii)       the Escrow Agreement duly executed by the Company and Escrow Agent;

 

(viii)      the Registration Rights Agreement duly executed by the Company;

 

(ix)         the Amendment to Credit Agreement in the form annexed hereto as
Exhibit H, executed by the Company and other parties thereto;

 

 9 

 

  

(x)          a certificate, executed on behalf of the Company, by its Principal
Executive Officer and Chief Executive Officer (each as defined in the Exchange
Act), dated as of the Closing Date, in which such officer shall certify that the
conditions set forth in Section 2.3(b) have been fulfilled; and

 

(xi)         a certificate, executed on behalf of the Company by its Secretary,
containing (i) copies of the text of the resolutions by which the corporate
action on the part of the Company necessary to approve this Agreement and the
other Transaction Documents and the transactions and actions contemplated hereby
and thereby, which shall be accompanied by a certificate of the corporate
secretary or assistant corporate secretary of Company dated as of the Closing
Date certifying to the Purchasers that such resolutions were duly adopted and
have not been amended or rescinded, (ii) an incumbency certificate dated as of
the Closing Date executed on behalf of Company by its corporate secretary or one
of its assistant corporate secretaries certifying the office of each officer of
Company executing this Agreement, or any other agreement, certificate or other
instrument executed pursuant hereto, and (iii) copies of (A) the Company’s
Certificate of Incorporation and bylaws in effect on the Closing Date, and (B)
the certificate evidencing the good standing of Company as of a day within five
(5) Business Days prior to the Closing Date.

 

(b)          On or prior to the Closing Date, each Purchaser shall deliver or
cause to be delivered to the Company the following:

 

(i)          this Agreement, the Registration Rights Agreement, and the Escrow
Agreement each duly executed by or on behalf of such Purchaser;

 

(ii)         such Purchaser’s Subscription Amount by wire transfer or as
otherwise permitted under the Escrow Agreement, to the Escrow Agent (except that
the payment for the due diligence fee note described on Schedule 3.1(s) will be
deemed to have been received by the Company upon the occurrence of the first
Closing and the Escrow Agent is instructed to deem such amount to have been paid
and delivered to the Company;

 

(iii)        Accredited Investor Questionnaire duly executed by each Purchaser;

 

(iv)        the Security Agreement duly executed by each Purchaser and the
Collateral Agent; and

 

(v)         the Amendment to Credit Agreement.

 

(c)          Anything to the contrary herein notwithstanding, any Purchaser may
elect to bypass the escrow arrangement described herein and arrange for its
Closing directly with the Company without employing the Escrow Agent as an
intermediary.

 

2.3           Closing Conditions.

 

(a)          The obligations of the Company hereunder to effect the Closing are
subject to the following conditions being met:

 

 10 

 

  

(i)          the accuracy in all material respects (determined without regard to
any materiality, Material Adverse Effect or other similar qualifiers therein) on
the date of this Agreement and the Closing Date of the representations and
warranties of the Purchasers contained herein (unless as of a specific date
therein in which case they shall be accurate as of such date);

 

(ii)         all obligations, covenants and agreements of each Purchaser under
this Agreement required to be performed at or prior to the Closing Date shall
have been performed in all material respects;

 

(iii)        the delivery by each Purchaser of the items set forth in Section
2.2(b) of this Agreement; and

 

(iv)        the Escrow Agent shall have received executed signature pages to
this Agreement and the Escrow Agreement from at least one Purchaser showing an
agreement to purchase a Note and Warrants hereunder and the Escrow Agent shall
have received the corresponding Subscription Amount from such Purchaser, in
cash.

 

(b)          The respective obligations of a Purchaser hereunder to effect the
Closing, unless waived by such Purchaser, are subject to the following
conditions being met:

 

(i)          the accuracy in all material respects (determined without regard to
any materiality, Material Adverse Effect or other similar qualifiers therein) on
the date of this Agreement and Closing Date of the representations and
warranties of the Company contained herein (unless as of a specific date therein
in which case they shall be accurate as of such date);

 

(ii)         all Required Approvals, obligations, covenants and agreements of
the Company under the Transaction Documents required to be performed or obtained
at or prior to the Closing Date shall have been performed or obtained;

 

(iii)        the Escrow Agent shall have received executed signature pages to
this Agreement from at least one Purchaser showing an agreement to purchase a
Note and Warrants hereunder and the Escrow Agent shall have received the
corresponding Subscription Amount from such Purchaser in cash;

 

(iv)        the delivery by the Company of the items set forth in Section 2.2(a)
of this Agreement;

 

(v)         there shall have been no Material Adverse Effect with respect to the
Company since the date hereof; and

 

(vi)        from the date hereof to the Closing Date, trading in the Common
Stock shall not have been suspended by the Commission or the Company’s principal
Trading Market, and, at any time prior to the Closing Date, trading in
securities generally as reported by Bloomberg L.P. shall not have been suspended
or limited, or minimum prices shall not have been established on securities
whose trades are reported by such service, or on any Trading Market, nor shall a
banking moratorium have been declared either by the United States or New York
State authorities nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of such Purchaser, makes
it impracticable or inadvisable to purchase the Securities at the Closing. 

 

 11 

 

  

2.4           Purchaser’s Right To Terminate. Anything in any of the Transaction
Documents to the contrary notwithstanding, each Purchaser has the right to
demand and receive from the Escrow Agent such Purchaser’s Subscription Amount
and other items delivered by such Purchaser to the Escrow Agent in connection
therewith, at any time until a Closing takes place in connection with such
Subscription Amount. The Company and each Purchaser acknowledges that the Escrow
Agent is acting as agent and representative for such Purchaser with respect to
such Purchaser’s Subscription Amount and at no time is or will be holding any
funds on behalf of or subject to the control of Palladium Capital Advisors LLC,
nor on behalf of the Company until a Closing actually occurs. UNDER NO
CIRCUMSTANCES WILL SUCH PURCHASER’S SUBSCRIPTION AMOUNT BE DELIVERED TO OR UNDER
THE CONTROL OR AUTHORITY OF ANY PLACEMENT AGENT OR BROKER INCLUDING BUT NOT
LIMITED TO PALLADIUM CAPITAL ADVISORS LLC.

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

 

3.1           Representations and Warranties of the Company. Except as set forth
in the SEC Reports or the Disclosure Schedules, which Disclosure Schedules shall
be deemed a part hereof and shall qualify any representation made herein only to
the extent of the disclosure contained in the corresponding or cross-referenced
section of the Disclosure Schedules, the Company hereby makes the following
representations and warranties to each Purchaser:

 

(a)          Subsidiaries. All of the direct and indirect Subsidiaries of the
Company and the Company’s ownership interests therein are set forth on Schedule
3.1(a). The Company owns, directly or indirectly, all or a majority of the
capital stock or other equity interests of each Subsidiary free and clear of any
Liens other than Permitted Liens, and all of the issued and outstanding shares
of capital stock of each Subsidiary are validly issued and are fully paid,
non-assessable and free of preemptive and similar rights to subscribe for or
purchase securities.

 

(b)          Organization and Qualification. The Company and each Subsidiary is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation nor default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and each
Subsidiary is duly qualified to conduct business and is in good standing as a
foreign Person or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, would not reasonably be expected to result in: (i) a material adverse effect
on the legality, validity or enforceability of any Transaction Document, (ii) a
material adverse effect on the results of operations, assets, business, or
condition (financial or otherwise) of the Company and each Subsidiary, taken as
a whole, or (iii) a material adverse effect on the Company’s ability to perform
in any material respect on a timely basis its obligations under any Transaction
Document (any of (i), (ii) or (iii), a “Material Adverse Effect”) and, no
Proceeding has been instituted in any such jurisdiction revoking, limiting or
curtailing or seeking to revoke, limit or curtail such power and authority or
qualification.

 

 12 

 

  

(c)          Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and each of the other Transaction Documents and
otherwise to carry out its obligations hereunder and thereunder. The execution
and delivery of this Agreement and each of the other Transaction Documents by
the Company and the consummation by it of the transactions contemplated hereby
and thereby have been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company, the Board of Directors
or the Company’s stockholders in connection herewith or therewith other than in
connection with the Required Approvals. This Agreement and each other
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms,
except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by Applicable Law.

 

(d)          No Conflicts. The execution, delivery and performance by the
Company of this Agreement and the other Transaction Documents to which it is a
party, the issuance and sale of the Securities and the consummation by it of the
transactions contemplated hereby and thereby do not and will not: (i) conflict
with or violate any provision of the Company’s or any Subsidiary’s certificate
or articles of incorporation, bylaws or other organizational or charter
documents, (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any Lien upon any of the properties or assets of the Company or any
Subsidiary, or give to others any rights of termination, amendment,
acceleration, adjustment, exchange, reset, exercise or cancellation (with or
without notice, lapse of time or both) of, any agreement, credit facility, debt,
equity or other instrument (evidencing Company or Subsidiary equity, debt or
otherwise) or other understanding to which the Company or any Subsidiary is a
party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or (iii) subject to the Required Approvals, conflict with or
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Company or a Subsidiary is subject (including federal and state securities laws
and regulations), or by which any property or asset of the Company or a
Subsidiary is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not have or reasonably be expected to result in a Material
Adverse Effect.

 

(e)          Filings, Consents and Approvals. The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other provincial or foreign
or domestic federal, state, local or other governmental authority or other
Person in connection with the execution, delivery and performance by the Company
of the Transaction Documents, other than: (i) the filings required pursuant to
Section 4.6 of this Agreement, (ii) the filing with the Commission pursuant to
the Registration Rights Agreement, (iii) the notice and/or application(s) to
each applicable Trading Market for the issuance and sale of the Securities and
the listing of the Underlying Shares for trading thereon in the time and manner
required thereby, all of which shall have been effectuated prior to the Closing,
and (iv) the filing of a Form D with the Commission (collectively, the “Required
Approvals”).

 

 13 

 

  

(f)          Issuance of the Securities. The Underlying Shares are duly
authorized and, when issued and paid for in accordance with the applicable
Transaction Documents, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens imposed by the Company other than
Permitted Liens and other than restrictions on transfer arising pursuant to
applicable securities laws. The Notes and Warrants are duly authorized and, when
issued and delivered in accordance with the applicable Transaction Documents,
will be enforceable in accordance with their terms and are free and clear of all
Liens imposed by the Company other than Permitted Liens and other than
restrictions on transfer arising pursuant to applicable securities laws. The
Company has reserved from its duly authorized capital stock a number of shares
of Common Stock for issuance of the Underlying Shares at least equal to the
Required Minimum on the date hereof.

 

(g)          Capitalization. The capitalization of the Company is as set forth
on Schedule 3.1(g) of the Disclosure Schedules. The Company has not issued any
capital stock since its most recently filed periodic report under the Exchange
Act, other than pursuant to the exercise of employee stock options under the
Stock Option Plans, the issuance of shares of Common Stock to employees pursuant
to the Stock Option Plans and pursuant to the conversion and/or exercise of
Common Stock Equivalents outstanding as of the date of the most recently filed
periodic report under the Exchange Act, all as set forth on Schedule 3.1(g).
Except as set forth on Schedule 3.1(g), no Person has any right of first
refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction Documents.
Except as disclosed in the SEC Reports or on Schedule 3.1(g), there are no
outstanding options, employee or incentive stock option plans, warrants, scrip
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire any shares of Common Stock, or material contracts, commitments,
understandings or arrangements by which the Company or any Subsidiary is or may
become bound to issue additional shares of Common Stock or Common Stock
Equivalents. Except as set forth on Schedule 3.1(g), the issuance and sale of
the Securities will not obligate the Company to issue shares of Common Stock or
other securities to any Person (other than the Purchasers) and will not result
in a right of any holder of Company securities to adjust the exercise,
conversion, exchange or reset price under any of such securities. All of the
outstanding shares of capital stock of the Company are duly authorized, validly
issued, fully paid and nonassessable, have been issued in material compliance
with all federal and state securities laws, and none of such outstanding shares
was issued in violation of any preemptive rights or similar rights to subscribe
for or purchase securities. Except as contemplated by Section 3.1(e), no further
approval or authorization of any stockholder, the Board of Directors or others
is required for the issuance and sale of the Securities. There are no
stockholders agreements, voting agreements or other similar agreements with
respect to the Company’s capital stock to which the Company is a party or, to
the knowledge of the Company, between or among any of the Company’s
stockholders. The Company is not a party to any Variable Rate Transaction and as
of Closing, there will not be outstanding any Equity Line of Credit nor Variable
Priced Equity Linked Instruments as of the Closing.

 

 14 

 

  

(h)          SEC Reports; Financial Statements. The Company is subject to the
reporting requirements under Sections 12(b), and 13(a) or 15(d) under the
Exchange Act. Other than as set forth on Schedule 3.1(h), the Company has filed
all reports, schedules, forms, statements and other documents required to be
filed by the Company under the Securities Act and the Exchange Act, including
pursuant to Sections 12(b), 12(g), 13(a) or 15(d) thereof, for the two years
preceding the date hereof (or such shorter period as the Company was required by
law or regulation to file such material) (the foregoing materials, including the
exhibits thereto and documents incorporated by reference therein filed not later
than ten (10) days prior to the date hereof, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles (“GAAP”) applied on a
consistent basis during the periods involved except as may be otherwise
specified in such financial statements or the notes thereto and except that
unaudited financial statements included in the SEC Reports may not contain all
footnotes required by GAAP and are subject to normal, immaterial year-end audit
adjustments, and fairly present in all material respects the financial position
of the Company and its consolidated Subsidiaries as of and for the dates thereof
and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, immaterial, year-end
audit adjustments. The Company is, and has no reason to believe that it will not
in the foreseeable future continue to be in compliance with all its reporting
requirements under the Securities Act and Exchange Act.

 

(i)          Material Changes; Undisclosed Events, Liabilities or Developments.
Since the date of the latest audited financial statements included within the
SEC Reports, except as specifically disclosed in a subsequent SEC Report or on
Schedule 3.1(i), (i) there has been no event, occurrence or development that has
had or that would reasonably be expected to result in a Material Adverse Effect,
(ii) the Company has not incurred any material liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock and (v) the Company has not issued any equity securities to
any officer, director or Affiliate except pursuant to a Stock Option Plan. The
Company does not have pending before the Commission any request for confidential
treatment of information. Except for the issuance of the Securities contemplated
by this Agreement, or as set forth on Schedule 3.1(i), no event, liability,
fact, circumstance, occurrence or development has occurred or exists, or is
reasonably expected to occur or exist, with respect to the Company or its
Subsidiaries or their respective businesses, properties, operations, assets or
financial condition, that would be required to be disclosed by the Company under
Applicable Law at the time this representation is made or deemed made that has
not been publicly disclosed at least two Trading Days prior to the date that
this representation is made.

 

 15 

 

 

 

(j)          Litigation. Except as set forth in the SEC Reports, there is no
action, suit, inquiry, notice of violation, proceeding or investigation pending
or, to the knowledge of the Company, threatened against the Company, any
Subsidiary or any of their respective properties before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of any
of the Transaction Documents or the Securities or (ii) could, if there were an
unfavorable decision, have or reasonably be expected to result in a Material
Adverse Effect. Except as set forth in the SEC Reports, neither the Company nor
any Subsidiary, nor, to the Company’s knowledge, any director or officer
thereof, is or has been the subject of any Action involving a claim of violation
of or liability under federal or state securities laws or a claim of breach of
fiduciary duty. Except as set forth in the SEC Reports, there has not been, and
to the knowledge of the Company, there is not pending or contemplated, any
investigation by the Commission involving the Company or, to the Company’s
knowledge, any current or former director or officer of the Company. The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Securities Act.

 

(k)          Labor Relations. No labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company or
any Subsidiary, which would reasonably be expected to result in a Material
Adverse Effect. Except as disclosed on Section 3.1(k) of the Disclosure
Schedules, none of the Company’s or its Subsidiaries’ employees is a member of a
union that relates to such employee’s relationship with the Company or such
Subsidiary, and neither the Company nor any of its Subsidiaries is a party to a
collective bargaining agreement, and the Company and its Subsidiaries believe
that their relationships with their employees are good. To the knowledge of the
Company, no executive officer of the Company or any Subsidiary, is in violation
of any material term of any employment contract, confidentiality, disclosure or
proprietary information agreement or non-competition agreement, or any other
contract or agreement or any restrictive covenant in favor of any third party,
and the continued employment of each such executive officer does not subject the
Company or any of its Subsidiaries to any liability with respect to any of the
foregoing matters. The Company and its Subsidiaries are in compliance with all
U.S. federal, state, local and foreign laws and regulations relating to
employment and employment practices, terms and conditions of employment and
wages and hours, except where the failure to be in compliance would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(l)          Compliance. To the Company’s knowledge, neither the Company nor any
Subsidiary, (i) is in default under or in violation of (and no event has
occurred that has not been waived that, with notice or lapse of time or both,
would result in a default by the Company or any Subsidiary under), nor has the
Company or any Subsidiary received notice of a claim that it is in default under
or that it is in violation of, any indenture, loan or credit agreement or any
other agreement or instrument to which it is a party or by which it or any of
its properties is bound (whether or not such default or violation has been
waived), (ii) is in violation of any judgment, decree or order of any court,
arbitrator or other governmental authority or (iii) is or has been in violation
of any statute, rule, ordinance or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws relating
to taxes, environmental protection, occupational health and safety, product
quality and safety and employment and labor matters, except in each case as
would not reasonably be expected to result in a Material Adverse Effect.

 

(m)          Regulatory Permits. The Company and each Subsidiary possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports and as actually conducted,
except where the failure to possess such permits would not reasonably be
expected to result in a Material Adverse Effect (“Material Permits”), and
neither the Company nor any Subsidiary has received any notice of proceedings
relating to the revocation or modification of any Material Permit.

 

 16 

 

  

(n)          Title to Assets. Except as disclosed in the SEC Reports, the
Company and each Subsidiary have good and marketable title in fee simple to all
real property (if any) owned by them and good and marketable title in all
personal property owned by them that is material to the business of the Company
and each Subsidiary, in each case free and clear of all Liens, except for
Permitted Liens and (i) Liens as do not materially affect the value of such
property and do not materially interfere with the use made and proposed to be
made of such property by the Company and each Subsidiary and (ii) Liens for the
payment of federal, state or other taxes, for which appropriate reserves have
been made in accordance with GAAP and, the payment of which is neither
delinquent nor subject to penalties. Any real property and facilities held under
lease by the Company and each Subsidiary are held by them under valid,
subsisting and enforceable leases with which the Company and each Subsidiary are
in compliance.

 

(o)          Intellectual Property.

 

(i)      The term “Intellectual Property Rights” means:

 

1.the name of the Company and each Subsidiary, all fictional business names,
trading names, registered and unregistered trademarks, service marks, and
applications of the Company and each Subsidiary (collectively, “Marks'');

 

2.all patents and patent applications of the Company and each Subsidiary
(collectively, “Patents'');

 

3.all copyrights in both published works and unpublished works of the Company
and each Subsidiary (collectively, “Copyrights”);

 

4.all rights in mask works of the Company and each Subsidiary (collectively,
“Rights in Mask Works''); and

 

5.all know-how, trade secrets, confidential information, customer lists,
software, technical information, data, process technology, plans, drawings, and
blue prints (collectively, “Trade Secrets''); owned, used, or licensed by the
Company and each Subsidiary as licensee or licensor

 

insofar as 1-5 above relate solely to the Company’s and Subsidiaries’ XpresSpa
business and the name of the Company and XpresSpa Subsidiaries and in no event
to any of the Company’s other Subsidiaries.

 

(ii)         Agreements. Except as set forth in the SEC Reports, there are no
outstanding and, to Company’s knowledge, no threatened disputes (in writing) or
disagreements with respect to any agreements relating to any Intellectual
Property Rights to which the Company is a party or by which the Company is
bound.

 

 17 

 

 

 

(iii)        Know-How Necessary for the Business. Except as set forth in the SEC
Reports, the Intellectual Property Rights are all those necessary for the
operation of the Company’s and Subsidiaries’ XpresSpa business as currently
conducted. Each of the Company and each Subsidiary is the owner of all right,
title, and interest in and to each of their respective Intellectual Property
Rights, free and clear of all Liens (other than Permitted Liens) and adverse
claims, and has the right to use all of the Intellectual Property Rights. To the
Company’s knowledge, no employee of the Company or any Subsidiary has entered
into any contract that requires the employee to transfer, assign, or disclose
information concerning his work to anyone other than the Company or a
Subsidiary.

 

(iv)        Patents. Except as set forth in the SEC Reports, the Company and
each Subsidiary is the owner of all right, title and interest in and to each of
the Patents related to the Company’s XpresSpa business, free and clear of all
Liens (other than Permitted Liens) and adverse claims. To the Company’s
knowledge, all of the issued Patents related to the Company’s XpresSpa business
are currently in compliance with formal legal requirements (including payment of
filing, examination, and maintenance fees and proofs of working or use), are
valid and enforceable, and are not subject to any maintenance fees or taxes or
actions falling due within ninety days after the Closing Date. No Patent related
to the Company’s XpresSpa business has been or is now involved in any
interference, reissue, reexamination, or opposition proceeding. To the Company’s
knowledge, none of the products manufactured and sold, nor any process or
know-how used, by the Company or any Subsidiary related to the Company’s
XpresSpa business infringes or is alleged to infringe any patent or other
proprietary right of any other Person for which the Company does not have a
license.

 

(v)          Trademarks. The Company and each Subsidiary is the owner of all
right, title, and interest in and to each of the Marks related to the Company’s
XpresSpa business, free and clear of all Liens (other than Permitted Liens) and
adverse claims. All Marks related to the Company’s XpresSpa business that have
been registered with the United States Patent and Trademark Office are currently
in compliance with all formal legal requirements (including the timely
post-registration filing of affidavits of use and incontestability and renewal
applications), are valid and enforceable, and are not subject to any maintenance
fees or taxes or actions falling due within ninety days after the Closing Date.
No Mark related to the Company’s XpresSpa business has been or is now involved
in any opposition, invalidation, or cancellation and, to the Company’s
knowledge, no such action is threatened with respect to any of the Marks related
to the Company’s XpresSpa business. To the Company’s knowledge, none of the
Marks related to the Company’s XpresSpa business used by the Company and each
Subsidiary infringes or is alleged to infringe any trade name, trademark, or
service mark of any third party.

 

 18 

 

  

(vi)        Copyrights. The Company and each Subsidiary is the owner of all
right, title, and interest in and to each of the Copyrights related to the
Company’s XpresSpa business, free and clear of all Liens (other than Permitted
Liens) and adverse claims. All the Copyrights related to the Company’s XpresSpa
business have been registered and are currently in compliance with formal
requirements, are valid and enforceable, and are not subject to any maintenance
fees or taxes or actions falling due within ninety days after the Closing Date.
To the Company’s knowledge, no Copyright related to the Company’s XpresSpa
business is infringed or has been challenged or threatened in any way. To the
Company’s knowledge, none of the subject matter of any of the Copyrights related
to the Company’s XpresSpa business infringes or is alleged to infringe any
copyright of any third party or is a derivative work based on the work of a
third party. All works encompassed by the Copyrights related to the Company’s
XpresSpa business have been marked with the proper copyright notice.

 

(vii)       Trade Secrets. With respect to each Trade Secret related to the
Company’s XpresSpa business, the documentation relating to such Trade Secret
related to the Company’s XpresSpa business is current, accurate, and sufficient
in detail and content to identify and explain it and to allow its full and
proper use without reliance on the knowledge or memory of any individual. The
Company has taken all reasonable precautions to protect the secrecy,
confidentiality, and value of its Trade Secrets related to the Company’s
XpresSpa business. The Company and each Subsidiary has good title and an
absolute (but not necessarily exclusive) right to use the Trade Secrets related
to the Company’s XpresSpa business. The Trade Secrets related to the Company’s
XpresSpa business are not part of the public knowledge or literature, and, to
the Company’s knowledge, have not been used, divulged, or appropriated either
for the benefit of any Person (other the Company and each Subsidiary) or to the
detriment of the Company and each Subsidiary. No Trade Secret related to the
Company’s XpresSpa business is subject to any adverse claim or has been
challenged or threatened in writing in any way.

 

(p)          Insurance. The Company and the Subsidiaries are currently insured
by insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which the
Company and the Subsidiaries are engaged. A description of the principal terms
of the Company’s directors and officers insurance policy and the name and
contact information for the issuer of such policy are set forth on Section
3.1(p) of the Disclosure Letter. Neither the Company nor any Subsidiary believes
that it will not be able to acquire insurance coverage at reasonable cost as may
be necessary to continue its business.

 

(q)          Transactions With Affiliates and Employees. Except as set forth in
the SEC Reports, none of the officers or directors of the Company or any
Subsidiary and, to the knowledge of the Company, none of the employees of the
Company or any Subsidiary is presently a party to any transaction with the
Company or any Subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, providing for the borrowing of money from or lending of
money to or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, stockholder, member or partner, in each case in
excess of $100,000 other than for: (i) payment of salary or consulting fees for
services rendered, (ii) reimbursement for expenses incurred on behalf of the
Company or any Subsidiary, (iii) other employee benefits, including stock option
agreements under a Stock Option Plan or any other plan of the Company except as
disclosed on Schedule 3.1(g), and (iv) as described in the Company’s Annual
Report on Form 10-K/A filed with the Commission on April 30, 2018, with respect
to a loan facility provided to the Company by Rockmore Investment Master Fund
Ltd.

 

 19 

 

  

(r)          Sarbanes-Oxley; Internal Accounting Controls. The Company and each
Subsidiary are in material compliance with any and all applicable requirements
of the Sarbanes-Oxley Act of 2002 that are effective as of the date hereof, and
any and all applicable rules and regulations promulgated by the Commission
thereunder that are effective as of the date hereof and as of the Closing Date.
The Company and each Subsidiary maintain a system of internal accounting
controls sufficient to provide reasonable assurance that: (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company and each Subsidiary have
established disclosure controls and procedures (as defined in Exchange Act Rules
13a-15(e) and 15d-15(e)) for the Company and each Subsidiary and designed such
disclosure controls and procedures to ensure that information required to be
disclosed by the Company in the reports it files or submits under the Exchange
Act is recorded, processed, summarized and reported, within the time periods
specified in the Commission’s rules and forms. The Company’s certifying officers
have evaluated the effectiveness of the disclosure controls and procedures of
the Company and each Subsidiary as of the end of the period covered by the most
recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no changes in the internal control over financial reporting (as such term
is defined in the Exchange Act) of the Company and its Subsidiaries that have
materially affected, or is reasonably likely to materially affect, the internal
control over financial reporting of the Company and its Subsidiaries.

 

(s)          Certain Fees. Except as set forth on Schedule 3.1(s), no brokerage,
finder’s fees, commissions or due diligence fees are or will be payable by the
Company or any Subsidiary to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated by the Transaction Documents. The Purchasers shall
have no obligation with respect to any such fees or with respect to any claims
made by or on behalf of other Persons for fees of a type contemplated in this
Section 3.1(s) that may be due in connection with the transactions contemplated
by the Transaction Documents. The cash portion of the fee payable to the due
diligence fee recipient identified on Schedule 3.1(s) shall be applied by such
recipient as payment of a Subscription Amount, pari passu with the other
Purchasers and such recipient shall be deemed a Purchaser with respect to such
Subscription Amount entitled to all of the benefits and rights of a Purchaser
with respect thereto, including the issuance of Warrants and registration
rights.

 

(t)          Investment Company. The Company is not, and is not an Affiliate of,
and immediately after receipt of payment for the Securities, will not be or be
an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.

 

(u)          Registration Rights. No Person has any right to cause the Company
or any Subsidiary to effect the registration under the Securities Act of any
securities of the Company or any Subsidiary, except for the Purchasers and as
set forth in the SEC Reports.

 

 20 

 

  

(v)         Reporting Company/Shell Company. The Company is a publicly-held
company subject to reporting obligations pursuant to Sections 12(g), 13 and
15(d) of the Exchange Act. Pursuant to the provisions of the Exchange Act, the
Company has timely filed all reports and other materials required to be filed by
the Company thereunder with the SEC during the twelve months preceding the date
of this Agreement. The Company has no reason to believe that it will not in the
year following the Closing continue to be in compliance with all listing and
reporting requirements applicable to the Company as of the Closing Date and
thereafter. As of the date of this Agreement and the Closing Date, the Company
is not a “shell company” nor a former “shell company” (as defined in Rule 405 of
the Securities Act) and has never been a “shell company”.

 

(w)          Application of Takeover Protections. The Company and the Board of
Directors has taken all necessary action in order to render inapplicable any
control share acquisition, business combination (as defined in the DGCL), poison
pill (including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation (or
similar charter documents) or the laws of Delaware, including under Section
203(a)(1) of the DGCL that are or could become applicable to the Purchasers as a
result of the Purchasers and the Company fulfilling their obligations or
exercising their rights under the Transaction Documents, including without
limitation as a result of the Company’s issuance of the Securities and the
Purchasers’ ownership of the Securities.

 

(x)          Disclosure. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company confirms that neither it nor any other Person acting on its behalf has
provided any of the Purchasers or their agents or counsel with any information
that it believes constitutes or might constitute material, non-public
information. The Company understands and confirms that the Purchasers will rely
on the foregoing representation in effecting transactions in securities of the
Company. All of the disclosure furnished by or on behalf of the Company to the
Purchasers regarding the Company and its Subsidiaries, their respective
businesses and the transactions contemplated hereby, including the Disclosure
Schedules to this Agreement, when taken together as a whole, is true and correct
and does not contain any untrue statement of a material fact or omit to state
any material fact necessary in order to make the statements made therein, in
light of the circumstances under which they were made, not misleading. The press
releases disseminated by the Company during the twelve months preceding the date
of this Agreement taken as a whole do not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made and when made, not misleading. The Company
acknowledges and agrees that no Purchaser makes or has made any representations
or warranties with respect to the transactions contemplated hereby other than
those specifically set forth in Section 3.2 hereof.

 

(y)          No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company,
nor, to the Company’s knowledge, any of its Affiliates, nor any Person acting on
its or, to the Company’s knowledge, their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would cause the Offering of the Securities to
be integrated with prior offerings by the Company for purposes of: (i) the
Securities Act which would require the registration of any such securities under
the Securities Act, or (ii) any applicable shareholder approval provisions of
any Trading Market on which any of the securities of the Company are listed or
designated.

 

 21 

 

  

(z)          Solvency. Based on the consolidated financial condition of the
Company and Subsidiaries as of the Closing Date, and the Company’s good faith
estimate of the fair market value of its assets, after giving effect to the
receipt by the Company of the proceeds from the sale of the Securities
hereunder: (i) the fair saleable value of the Company’s assets exceeds the
amount that will be required to be paid on or in respect of the Company’s
existing debts and other liabilities (including known contingent liabilities) as
they mature, (ii) the Company’s assets do not constitute unreasonably small
capital to carry on its business as now conducted and as proposed to be
conducted including its capital needs taking into account the particular capital
requirements of the business conducted by the Company, consolidated and
projected capital requirements and capital availability thereof, and (iii) the
current cash flow of the Company, together with the proceeds the Company would
receive, were it to liquidate all of its assets, after taking into account all
anticipated uses of the cash, would be sufficient to pay all amounts on or in
respect of its liabilities when such amounts are required to be paid. The
Company does not intend to incur debts beyond its ability to pay such debts as
they mature (taking into account the timing and amounts of cash to be payable on
or in respect of its debt). The Company has no knowledge of any facts or
circumstances which lead it to believe that it will file for reorganization or
liquidation under the bankruptcy or reorganization laws of any jurisdiction
within one year from the Closing Date. Schedule 3.1(z) sets forth as of the date
hereof all outstanding secured and unsecured Indebtedness of the Company or any
Subsidiary, or for which the Company or any Subsidiary has commitments. For the
purposes of this Agreement, “Indebtedness” means (x) any liabilities for
borrowed money or amounts owed in excess of $400,000 in the aggregate (other
than trade accounts payable incurred in the ordinary course of business), (y)
all guaranties, endorsements and other contingent obligations in respect of
indebtedness of others, whether or not the same are or should be reflected in
the Company’s consolidated balance sheet (or the notes thereto), except
guaranties by endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business; and (z) the present
value of any lease payments in excess of $400,000 due under leases required to
be capitalized in accordance with GAAP. Neither the Company nor any Subsidiary
is in default with respect to any Indebtedness.

 

(aa)         Tax Status. Except for matters that would not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and its Subsidiaries each (i) has made or filed all required
United States federal, state and local income and all foreign income and
franchise tax returns, reports and declarations required by any jurisdiction to
which it is subject, (ii) has paid all taxes and other governmental assessments
and charges that are material in amount, shown or determined to be due on such
returns, reports and declarations and (iii) has set aside on its books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply. There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of the Company or of any Subsidiary know
of no reasonable basis for any such claim.

 

(bb)         Foreign Corrupt Practices. Neither the Company nor any Subsidiary,
nor to the knowledge of the Company or any Subsidiary, any agent or other person
acting on behalf of the Company or any Subsidiary, has: (i) directly or
indirectly, used any funds for unlawful contributions, gifts, entertainment or
other unlawful expenses related to foreign or domestic political activity, (ii)
made any unlawful payment to foreign or domestic government officials or
employees or to any foreign or domestic political parties or campaigns from
corporate funds, (iii) failed to disclose fully any contribution made by the
Company or any Subsidiary (or made by any person acting on its behalf of which
the Company is aware) which is in violation of law or (iv) violated in any
material respect any provision of FCPA.

 

 22 

 

  

(cc)         Accountants and Lawyers. The Company’s accounting firm is set forth
on Schedule 3.1(cc) of the Disclosure Schedules. To the knowledge and belief of
the Company, such accounting firm: (i) is a registered public accounting firm as
required by the Exchange Act and (ii) shall express its opinion with respect to
the financial statements to be included in the Company’s Annual Report for the
fiscal year ending December 31, 2018. There are no disagreements of any kind
presently existing between the Company and the accountants and lawyers formerly
or presently employed by the Company and the Company is current with respect to
any fees owed to its accountants and lawyers which could affect the Company’s
ability to perform any of its obligations under any of the Transaction
Documents.

 

(dd)         Acknowledgment Regarding Purchasers’ Purchase of Securities. The
Company acknowledges and agrees that each of the Purchasers is acting solely in
the capacity of an arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated thereby. The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated thereby and any advice given by any
Purchaser or any of their respective representatives or agents in connection
with the Transaction Documents and the transactions contemplated thereby is
merely incidental to the Purchasers’ purchase of the Securities. The Company
further represents to each Purchaser that the Company’s decision to enter into
this Agreement and the other Transaction Documents has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.

 

(ee)         Acknowledgment Regarding Purchaser’s Trading Activity. Anything in
this Agreement or elsewhere herein to the contrary notwithstanding (except for
Section 4.16 hereof), it is understood and acknowledged by the Company that: (i)
none of the Purchasers has been asked by the Company to agree, nor has any
Purchaser agreed, to desist from purchasing or selling, long and/or short,
securities of the Company, or “derivative” securities based on securities issued
by the Company or to hold the Securities for any specified term, (ii) past or
future open market or other transactions by any Purchaser, specifically
including, without limitation, Short Sales or “derivative” transactions, before
or after the closing of this or future private placement transactions, may
negatively impact the market price of the Company’s publicly-traded securities,
(iii) any Purchaser, and counter-parties in “derivative” transactions to which
any such Purchaser is a party, directly or indirectly, may presently have a
“short” position in the Common Stock and (iv) each Purchaser shall not be deemed
to have any affiliation with or control over any arm’s length counter-party in
any “derivative” transaction. The Company further understands and acknowledges
that (y) one or more Purchasers may engage in hedging activities at various
times during the period that the Securities are outstanding, including, without
limitation, during the periods that the value of the Underlying Shares
deliverable with respect to Securities are being determined, and (z) such
hedging activities (if any) could reduce the value of the existing stockholders'
equity interests in the Company at and after the time that the hedging
activities are being conducted.  The Company acknowledges that such
aforementioned hedging activities do not constitute a breach of any of the
Transaction Documents. The Company acknowledges that anything to the contrary in
the Transaction Documents notwithstanding, Purchaser may sell long any
Underlying Shares it anticipates receiving after conversion of any part of a
Note or exercise of a Warrant.

 

(ff)         Regulation M Compliance.  The Company has not, and to its knowledge
no one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.

 

 23 

 

  

(gg)         Money Laundering. The operations of the Company and its
Subsidiaries are and have been conducted at all times in compliance with
applicable financial record-keeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, applicable money
laundering statutes and applicable rules and regulations thereunder
(collectively, the “Money Laundering Laws”), and no action, suit or proceeding
by or before any court or governmental agency, authority or body or any
arbitrator involving the Company or any Subsidiary with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company or any
Subsidiary, threatened.

 

(hh)         Stock Option Plans. Each stock option and similar security granted
by the Company was granted (i) in accordance with the terms of such any
applicable stock option plans and (ii) with an exercise price at least equal to
the fair market value of the Common Stock on the date such stock option would be
considered granted under GAAP and applicable law. No stock option granted under
any stock option plan has been backdated. The Company has not knowingly granted,
and there is no and has been no Company policy or practice to knowingly grant,
stock options prior to, or otherwise knowingly coordinate the grant of stock
options with, the release or other public announcement of material information
regarding the Company or its Subsidiaries or their financial results or
prospects.

 

(ii)         Office of Foreign Assets Control. Neither the Company nor any
Subsidiary nor, to the Company's knowledge, any director, officer, agent,
employee or affiliate of the Company is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”).

 

(jj)         Private Placement. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, no registration under
the Securities Act is required for the offer and sale of the Securities by the
Company to the Purchasers as contemplated hereby. The issuance and sale of the
Securities hereunder does not contravene the rules and regulations of the
Trading Market.

 

(kk)         No General Solicitation. Neither the Company nor any person acting
on behalf of the Company has offered or sold any of the Securities by any form
of general solicitation or general advertising. The Company has offered the
Securities for sale only to the Purchasers and certain other Accredited
Investors.

 

(ll)         Indebtedness and Seniority. As of the date hereof, all Indebtedness
of the Company and the principal terms thereof are set forth in the SEC Reports.
Except as set forth on Schedule 3.1(ll), as of the Closing Date, no Indebtedness
or other equity of the Company is or will be pari passu or senior to the Notes
in right of payment, whether with respect to interest or upon liquidation or
dissolution, or otherwise, other than indebtedness secured by purchase money
security interests (which is senior only as to underlying assets covered
thereby) and capital lease obligations (which is senior only as to the property
covered thereby).

 

(mm)    Listing and Maintenance Requirements. The Common Stock is listed on the
Nasdaq Capital Market under the symbol “XSPA.” Except as set forth on Section
3.1(mm) of the Disclosure Schedules or disclosed in the SEC Reports, the Company
has not, in the twelve (12) months preceding the date hereof, received notice
from any Trading Market on which the Common Stock is or has been listed or
quoted to the effect that the Company is not in compliance with the listing or
maintenance requirements of such Trading Market.

 

 24 

 

  

(nn)         FDA. The Company has no products subject to the jurisdiction of the
U.S. Food and Drug Administration.

 

(oo)       No Disqualification Events. With respect to the Securities to be
offered and sold hereunder in reliance on Rule 506 under the Securities Act,
none of the Company, any of its predecessors, any affiliated issuer, any
director, executive officer, other officer of the Company participating in the
offering hereunder, any beneficial owner of 20% or more of the Company’s
outstanding voting equity securities, calculated on the basis of voting power,
nor any promoter (as that term is defined in Rule 405 under the Securities Act)
connected with the Company in any capacity at the time of sale (each, an “Issuer
Covered Person” and, together, “Issuer Covered Persons”) is subject to any of
the “Bad Actor” disqualifications described in Rule 506(d)(1)(i) to (viii) under
the Securities Act (a “Disqualification Event”), except for a Disqualification
Event covered by Rule 506(d)(2) or (d)(3). The Company has exercised reasonable
care to determine whether any Issuer Covered Person is subject to a
Disqualification Event. The Company has complied, to the extent applicable, with
its disclosure obligations under Rule 506(e), and has furnished to the
Purchasers a copy of any disclosures provided thereunder.

 

(pp)       Regulatory Matters. The Company and its Subsidiaries have complied in
all material respects with all statutes and regulations related to the research,
manufacture and sale of its products to the extent applicable to the Company’s
and its Subsidiaries’ activities.

 

(qq)         Other Covered Persons. Except as set forth on Schedule 3.1(s) or to
attorneys for legal services, the Company is not aware of any person that has
been or will be paid (directly or indirectly) remuneration in connection with
the sale of any Regulation D Securities pursuant to this Agreement.

 

(rr)          No Outstanding Variable Priced Equity Linked Instruments. As of
the Closing Date and for so long as Notes or Warrants are outstanding, the
Company will not have outstanding nor issuable any Variable Priced Equity Linked
Instruments, nor any debt or equity with anti-dilution, ratchet or reset rights
except for the Securities.

 

(ss)         Survival. The foregoing representations and warranties shall
survive the Closing.

 

3.2           Representations and Warranties of the Purchasers. Each Purchaser,
for itself and for no other Purchaser, hereby represents and warrants as of the
date hereof and as of the Closing Date to the Company as follows (unless as of a
specific date therein):

 

(a)          Organization; Authority. Such Purchaser is either an individual or
an entity duly incorporated or formed, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or formation with full
right, corporate, partnership, limited liability company or similar power and
authority to enter into and to consummate the transactions contemplated by the
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of the Transaction Documents and
performance by such Purchaser of the transactions contemplated by the
Transaction Documents have been duly authorized by all necessary corporate,
partnership, limited liability company or similar action, as applicable, on the
part of such Purchaser. Each Transaction Document to which it is a party has
been duly executed by such Purchaser, and when delivered by such Purchaser in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of such Purchaser, enforceable against it in accordance with its
terms, except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by Applicable Law.

 

 25 

 

  

(b)          Understandings or Arrangements. Such Purchaser understands that the
Securities are “restricted securities” and have not been registered under the
Securities Act or any applicable state securities law and is acquiring the
Securities as principal for its own account and not with a view to or for
distributing or reselling such Securities or any part thereof in violation of
the Securities Act or any applicable state securities law, has no present
intention of distributing any of such Securities in violation of the Securities
Act or any applicable state securities law and has no direct or indirect
arrangement or understandings with any other persons to distribute or regarding
the distribution of such Securities in violation of the Securities Act or any
applicable state securities law (this representation and warranty not limiting
such Purchaser’s right to sell the Securities pursuant to any registration
statement or otherwise in compliance with applicable federal and state
securities laws). Such Purchaser is acquiring the Securities hereunder in the
ordinary course of its business.

 

(c)          Purchaser Status. At the time such Purchaser was offered the
Securities, it was, and as of the date hereof it is, and on each date on which
it exercises any Warrants or converts any Notes it will be either: (i) an
accredited investor (“Accredited Investor”) as defined in Rule 501(a)(1),
(a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act or (ii) a “qualified
institutional buyer” as defined in Rule 144A(a) under the Securities Act. Such
Purchaser is not required to be registered as a broker-dealer under Section 15
of the Exchange Act. Such Purchaser has the authority and is duly and legally
qualified to purchase and own the Securities. Such Purchaser is able to bear the
risk of such investment for an indefinite period and to afford a complete loss
thereof. Such Purchaser has provided the information in the Accredited Investor
Questionnaire attached hereto as Exhibit F (the “Investor Questionnaire”). The
information set forth on the signature pages hereto and the Investor
Questionnaire regarding such Purchaser is true and complete in all respects.
Except as disclosed in the Investor Questionnaire, such Purchaser has had no
position, office or other material relationship within the past three years with
the Company or Persons (as defined below) known to such Purchaser to be
affiliates of the Company, and is not a member of the Financial Industry
Regulatory Authority or an “associated person” (as such term is defined under
the FINRA Membership and Registration Rules Section 1011).

 

(d)          Experience of Such Purchaser. Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment. Such Purchaser is able to
bear the economic risk of an investment in the Securities and, at the present
time, is able to afford a complete loss of such investment.

 

 26 

 

  

(e)          Information on Company. Such Purchaser has been furnished with or
has had access to the SEC Reports. Purchasers are not deemed to have any
knowledge of any information not included in the SEC Reports unless such
information is delivered in the manner described in the next sentence.  In
addition, such Purchaser may have received in writing from the Company such
other information concerning its operations, financial condition and other
matters as such Purchaser has requested, identified thereon as OTHER WRITTEN
INFORMATION (such other information is collectively, the “Other Written
Information”), and considered all factors such Purchaser deems material in
deciding on the advisability of investing in the Securities.  Such Purchaser was
afforded (i) the opportunity to ask such questions as such Purchaser deemed
necessary of, and to receive answers from, representatives of the Company
concerning the merits and risks of acquiring the Securities; (ii) the right of
access to information about the Company and its financial condition, results of
operations, business, properties, management and prospects sufficient to enable
such Purchaser to evaluate the Securities; and (iii) the opportunity to obtain
such additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to acquiring the Securities.

 

(f)          Compliance with Securities Act; Reliance on Exemptions. Such
Purchaser understands and agrees that the Securities have not been registered
under the Securities Act or any applicable state securities laws, by reason of
their issuance in a transaction that does not require registration under the
Securities Act, and that such Securities must be held indefinitely unless a
subsequent disposition is registered under the Securities Act or any applicable
state securities laws or is exempt from such registration. Such Purchaser
understands and agrees that the Securities are being offered and sold to such
Purchaser in reliance on specific exemptions from the registration requirements
of United States federal and state securities laws and regulations and that the
Company is relying in part upon the truth and accuracy of, and such Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of such Purchaser to acquire
the Securities.

 

(g)          Communication of Offer. Such Purchaser is not purchasing the
Securities as a result of any “general solicitation” or “general advertising,”
as such terms are defined in Regulation D, which includes, but is not limited
to, any advertisement, article, notice or other communication regarding the
Securities published in any newspaper, magazine or similar media or on the
internet or broadcast over television, radio or the internet or presented at any
seminar or any other general solicitation or general advertisement.

 

(h)          No Governmental Review. Such Purchaser understands that no United
States federal or state agency or any other governmental or state agency has
passed on or made recommendations or endorsement of the Securities or the
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the Offering.

 

(i)          No Conflicts. The execution, delivery and performance of this
Agreement and performance under the other Transaction Documents and the
consummation by such Purchaser of the transactions contemplated hereby and
thereby or relating hereto or thereto do not and will not (i) result in a
violation of such Purchaser’s charter documents, bylaws or other organizational
documents, if applicable, (ii) conflict with nor constitute a default (or an
event which with notice or lapse of time or both would become a default) under
any agreement to which such Purchaser is a party, nor (iii) result in a
violation of any law, rule, or regulation, or any order, judgment or decree of
any court or governmental agency applicable to such Purchaser or its properties
(except for such conflicts, defaults and violations as would not, individually
or in the aggregate, have a material adverse effect on such Purchaser). Such
Purchaser is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court or governmental agency in order
for it to execute, deliver or perform any of its obligations under this
Agreement or perform under the other Transaction Documents nor to purchase the
Securities in accordance with the terms hereof, provided that for purposes of
the representation made in this sentence, such Purchaser is assuming and relying
upon the accuracy of the relevant representations and agreements of the Company
herein.

 

 27 

 

  

(j)          Certain Transactions and Confidentiality. Other than consummating
the transactions contemplated hereunder, such Purchaser has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Purchaser, executed any purchases or sales, including
Short Sales, of the securities of the Company during the period commencing as of
the time that such Purchaser first received a written term sheet from the
Company or any other Person representing the Company setting forth the material
terms of the transactions contemplated hereby and ending immediately prior to
the execution hereof.

 

(k)          Non-Affiliate Status. The Purchaser represents and warrants that:
(i) it is not an “affiliate” of the Company as such term is defined in Rule 405
promulgated under the Securities Act or Rule 12b-2 promulgated under the
Exchange Act; (ii) during the last six months the Purchaser has not engaged in
any transactions in violation of Section 16 of the Exchange Act; and (iii) the
consummation of the transactions contemplated hereby will not result in any
violation of Section 16 of the Exchange Act by the Purchaser.

 

(l)          Survival. The foregoing representations and warranties shall
survive the Closing.

 

The Company acknowledges and agrees that the representations contained in
Section 3.2 shall not modify, amend or affect such Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.

 

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

 

4.1           (a)          Transfer Restrictions. The Securities may only be
disposed of in compliance with state and federal securities laws. In connection
with any transfer of Securities other than pursuant to an effective registration
statement or Rule 144, to the Company or to an Affiliate of a Purchaser or in
connection with a pledge as contemplated in Section 4.1(c), the Company may
require the transferor thereof to provide to the Company, at the Company’s
expense, an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Securities under the Securities
Act. As a condition of such transfer, any such transferee shall agree in writing
to be bound by the terms of this Agreement and the Registration Rights Agreement
and shall have the rights and obligations of a Purchaser under this Agreement
and the other Transaction Documents.

 

(b)          Legend. The Purchasers agree to the imprinting, so long as is
required by this Section 4.1, of a legend on any of the Securities in the
following form:

 

 28 

 

  

[NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
[EXERCISABLE] [CONVERTIBLE]] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”) AND APPLICABLE STATE SECURITIES LAWS, AND, ACCORDINGLY, MAY
NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL
OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH
SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY. TO THE EXTENT PERMITTED BY
APPLICABLE SECURITIES LAWS, THIS SECURITY [AND THE SECURITIES ISSUABLE UPON
[EXERCISE] [CONVERSION] OF THIS SECURITY] MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN ACCREDITED INVESTOR AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.

 

(c)          Pledge. The Company acknowledges and agrees that a Purchaser may
from time to time pledge pursuant to a bona fide margin agreement with a
registered broker-dealer or grant a security interest in some or all of the
Securities to a financial institution that is an Accredited Investor and who
agrees to be bound by the provisions of this Agreement and the Registration
Rights Agreement and, if required under the terms of such arrangement, such
Purchaser may transfer pledge or secure Securities to the pledgees or secured
parties. Such a pledge or transfer would not be subject to approval of the
Company and no legal opinion of legal counsel of the pledgee, secured party or
pledgor shall be required in connection therewith. Further, no notice shall be
required of such pledge. At the appropriate Purchaser’s expense, the Company
will execute and deliver such reasonable documentation as a pledgee or secured
party of Securities may reasonably request in connection with a pledge or
transfer of the Securities, including, if the Securities are subject to
registration pursuant to the Registration Rights Agreement, the preparation and
filing of any required prospectus supplement under Rule 424(b)(3) under the
Securities Act or other applicable provision of the Securities Act to
appropriately amend the list of selling stockholders thereunder.

 

(d)          Legend Removal. Certificates evidencing the Underlying Shares shall
not contain any legend (“Unlegended Shares”) (including the legend set forth in
Section 4.1(b) hereof): (i) while a registration statement covering the resale
of such security is effective under the Securities Act, (ii) following any sale
of such Underlying Shares pursuant to Rule 144, (iii) if such Underlying Shares
are eligible for sale under Rule 144, without the requirement for the Company to
be in compliance with the current public information required under Rule 144 as
to such Underlying Shares and without volume or manner-of-sale restrictions or
(iv) if such legend is not required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the staff of the Commission). The Company shall cause its counsel to issue a
legal opinion to the Transfer Agent promptly after the Effective Date if
required by the Transfer Agent to effect the removal of the legend hereunder. If
all or any Notes are converted or any portion of a Warrant is exercised at a
time when there is an effective registration statement to cover the resale of
the Underlying Shares, or if such Underlying Shares may be sold under Rule 144
or if such legend is not otherwise required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the staff of the Commission) then such Underlying Shares shall be issued free of
all legends. The Company agrees that following such time as such legend is no
longer required under this Section 4.1(c), it will, no later than two (2)
Trading Days following the delivery by a Purchaser to the Company or the
Transfer Agent of a certificate representing Underlying Shares, as applicable,
issued with a restrictive legend (such second (2nd) Trading Day, the “Legend
Removal Date”), deliver or cause to be delivered to such Purchaser a certificate
representing such shares that is free from all restrictive and other legends.
The Company may not make any notation on its records or give instructions to the
Transfer Agent that enlarge the restrictions on transfer set forth in this
Section 4. Certificates for Underlying Shares subject to legend removal
hereunder shall be transmitted by the Transfer Agent to the Purchaser by
crediting the account of the Purchaser’s prime broker with the Depository Trust
Company System as directed by such Purchaser.

 

 29 

 

 

 

(e)          Legend Removal Default. In addition to such Purchaser’s other
available remedies, provided the conditions for legend removal set forth in
Section 4.1(c) exist, the Company shall pay to a Purchaser, in cash, as partial
liquidated damages and not as a penalty, for each $1,000 of Underlying Shares
(based on the higher of the actual purchase price or VWAP of the Common Stock on
the date such Securities are submitted to the Transfer Agent) delivered for
removal of the restrictive legend and subject to Section 4.1(c), $10 per Trading
Day for each Trading Day after the Legend Removal Date (increasing to $20 per
Trading Day after the fifth Trading Day) until such certificate is delivered
without a legend. Nothing herein shall limit such Purchaser’s right to pursue
actual damages for the Company’s failure to deliver certificates representing
any Securities as required by the Transaction Documents, and such Purchaser
shall have the right to pursue all remedies available to it at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief.         

 

(f)          DWAC. In lieu of delivering physical certificates representing the
Unlegended Shares, upon request of a Purchaser, so long as the certificates
therefor do not bear a legend and the Purchaser is not obligated to return such
certificate for the placement of a legend thereon, the Company shall cause its
transfer agent to electronically transmit the Unlegended Shares by crediting the
account of Purchaser’s prime broker with the Depository Trust Company through
its Deposit Withdrawal At Custodian system, provided that the Company’s Common
Stock is DTC eligible and the Company’s transfer agent participates in the
Deposit Withdrawal at Custodian system. Such delivery must be made on or before
the Legend Removal Date.

 

(g)          Injunction. In the event a Purchaser shall request delivery of
Unlegended Shares as described in this Section 4.1 and the Company is required
to deliver such Unlegended Shares, the Company may not refuse to deliver
Unlegended Shares based on any claim that such Purchaser or anyone associated or
affiliated with such Purchaser has not complied with Purchaser’s obligations
under the Transaction Documents, or for any other reason, unless, an injunction
or temporary restraining order from a court, on notice, restraining and or
enjoining delivery of such Unlegended Shares shall have been sought and obtained
by the Company and the Company has posted a surety bond for the benefit of such
Purchaser in the amount of the greater of (i) 120% of the amount of the
aggregate purchase price of the Underlying Shares to be subject to the
injunction or temporary restraining order, or (ii) the VWAP of the Common Stock
on the trading day before the issue date of the injunction multiplied by the
number of Unlegended Shares to be subject to the injunction, which bond shall
remain in effect until the completion of arbitration/litigation of the dispute
and the proceeds of which shall be payable to such Purchaser to the extent
Purchaser obtains judgment in Purchaser’s favor.

 

 30 

 

  

(h)          Buy-In. In addition to any other rights available to Purchaser, if
the Company fails to deliver to a Purchaser Unlegended Shares as required
pursuant to this Agreement and after the Legend Removal Date the Purchaser, or a
broker on the Purchaser’s behalf, purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by such
Purchaser of the shares of Common Stock which the Purchaser was entitled to
receive in unlegended form from the Company (a “Buy-In”), then the Company shall
promptly pay in cash to the Purchaser (in addition to any remedies available to
or elected by the Purchaser) the amount, if any, by which (A) the Purchaser’s
total purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (B) the aggregate purchase price of the shares
of Common Stock delivered to the Company for reissuance as Unlegended Shares,
together with interest thereon at a rate of 15% per annum accruing until such
amount and any accrued interest thereon is paid in full (which amount shall be
paid as liquidated damages and not as a penalty. For example, if a Purchaser
purchases shares of Common Stock having a total purchase price of $11,000 to
cover a Buy-In with respect to $10,000 of purchase price of Underlying Shares
delivered to the Company for reissuance as Unlegended Shares, the Company shall
be required to pay the Purchaser $1,000, plus interest, if any. The Purchaser
shall provide the Company written notice indicating the amounts payable to the
Purchaser in respect of the Buy-In.

 

(i)          Plan of Distribution. Each Purchaser, severally and not jointly
with the other Purchasers, agrees with the Company that such Purchaser will sell
any Securities pursuant to either the registration requirements of the
Securities Act, including any applicable prospectus delivery requirements, or an
exemption therefrom, and that if Securities are sold pursuant to a registration
statement, they will be sold in compliance with the plan of distribution set
forth therein, and acknowledges that the removal of the restrictive legend from
certificates representing Securities as set forth in this Section 4.1 is
predicated upon the Company’s reliance upon this understanding.

 

4.2           Acknowledgment of Dilution. The Company acknowledges that the
issuance of the Securities may result in dilution of the outstanding shares of
Common Stock, which dilution may be substantial under certain market conditions.
The Company further acknowledges that its obligations under the Transaction
Documents, including, without limitation, its obligation to issue the Underlying
Shares pursuant to the Transaction Documents, are unconditional and absolute and
not subject to any right of set off, counterclaim, delay or reduction,
regardless of the effect of any such dilution or any claim the Company may have
against any Purchaser and regardless of the dilutive effect that such issuance
may have on the ownership of the other stockholders of the Company.

 

4.3           Furnishing of Information; Public Information.

 

(a)          Until the earliest of the time that (i) no Purchaser owns
Securities or (ii) the Warrants have expired, the Company covenants to file all
periodic reports with the Commission pursuant to the Exchange Act and maintain
the registration of the Common Stock under Section 12(b) or 12(g) of the
Exchange Act after such time as the Company initially becomes subject to such
requirements and to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act and timely file all
reports that would be required to be filed by an issuer subject to Section 12(b)
or 12(g) of the Exchange Act even if the Company is not then subject to the
reporting requirements of the Exchange Act.

 

 31 

 

  

(b)          At any time commencing on the Closing Date and ending at such time
that all of the Securities may be sold without the requirement for the Company
to be in compliance with Rule 144(c)(1) and otherwise without restriction or
limitation pursuant to Rule 144, if the Company shall fail for any reason to
satisfy the current public information requirement under Rule 144(c) (a “Public
Information Failure”) then, in addition to such Purchaser’s other available
remedies, the Company shall pay to a Purchaser, in cash, as partial liquidated
damages and not as a penalty, by reason of any such delay in or impairment of
its ability to sell the Securities, an amount in cash equal to 1.0% of the
aggregate principal amount of Notes and accrued interest thereon, and aggregate
Exercise Price of Warrant Shares held by such Purchaser on the day of a Public
Information Failure and on every thirtieth (30th) day (pro-rated for periods
totaling less than thirty days) thereafter until the earlier of (a) the date
such Public Information Failure is cured and (b) such time that such public
information is no longer required for the Purchasers to transfer the Underlying
Shares pursuant to Rule 144. The payments to which a Purchaser shall be entitled
pursuant to this Section 4.3(b) are referred to herein as “Public Information
Failure Payments.” Public Information Failure Payments shall be paid on the
earlier of (i) the last day of the calendar month during which such Public
Information Failure Payments are incurred and (ii) the third (3rd) Business Day
after the event or failure giving rise to the Public Information Failure
Payments is cured. In the event the Company fails to make Public Information
Failure Payments in a timely manner, such Public Information Failure Payments
shall bear interest at the rate of 1.0% per month (prorated for partial months)
until paid in full. Nothing herein shall limit such Purchaser’s right to pursue
actual damages for the Public Information Failure, and such Purchaser shall have
the right to pursue all remedies available to it at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief.

 

4.4           Integration. The Company shall not sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Securities in a manner that would require the registration under the
Securities Act of the sale of the Securities or that would be integrated with
the offer or sale of the Securities for purposes of the rules and regulations of
any Trading Market such that it would require shareholder approval prior to the
closing of such other transaction or to effectuate such other transaction unless
shareholder approval is obtained before the earlier of the closing of such
subsequent transaction or effectuation of such other transaction.

 

4.5           Conversion and Exercise Procedures. Each of the form of Notice of
Exercise included in the Warrants and the form of Notice of Conversion included
in the Notes set forth the totality of the procedures required of the Purchasers
in order to exercise the Warrants or convert the Notes. No additional legal
opinion, other information or instructions shall be required of the Purchasers
to exercise their Warrants or convert their Notes. The Company shall honor
exercises of the Warrants and conversions of the Notes and shall deliver
Underlying Shares in accordance with the terms, conditions and time periods set
forth in the Transaction Documents.

 

4.6           Securities Laws Disclosure; Publicity. The Company shall on or
before the third Trading Day following the Closing Date, file a Current Report
on Form 8-K including the Transaction Documents as exhibits thereto with the
Commission (“Form 8-K”). A form of the Form 8-K is annexed hereto as Exhibit G.
Such Exhibit G will be identical to the Form 8-K which will be filed with the
Commission except for the omission of signatures thereto by the Company. From
and after the filing of the Form 8-K, the Company represents to the Purchasers
that it shall have publicly disclosed all material, non-public information
delivered to any of the Purchasers by the Company or any Subsidiary, or any of
their respective officers, directors, employees or agents in connection with the
transactions contemplated by the Transaction Documents. The Company and each
Purchaser shall consult with each other in issuing any press releases with
respect to the transactions contemplated hereby, and neither the Company nor any
Purchaser shall issue any press release nor otherwise make any such public
statement without the prior consent of the Company, with respect to any press
release of any Purchaser, or without the prior consent of each Purchaser, with
respect to any press release of the Company, which consent shall not
unreasonably be withheld or delayed, except if such disclosure is required by
law, in which case the disclosing party shall promptly provide the other party
with prior notice of such public statement or communication. Notwithstanding the
foregoing, the Company shall not publicly disclose the name of any Purchaser, or
include the name of any Purchaser in any filing with the Commission or any
regulatory agency or Trading Market unless the name of such Purchaser is already
included in the body of the Transaction Documents, without the prior written
consent of such Purchaser, except: (a) as required by federal securities law in
connection with the filing of final Transaction Documents with the Commission
and any registration statement contemplated by the Registration Rights
Agreement, and (b) to the extent such disclosure is required by law or Trading
Market regulations, in which case the Company shall provide the Purchasers with
prior notice of such disclosure permitted under this clause (b). The Company may
file a Form 10-Q in lieu of the Form 8-K provided such filing contains the
content required to be included in the Form 8-K and the Form 10-Q is filed not
later than the Trading Day after the Closing Date.

 

 32 

 

  

4.7           Shareholder Rights Plan. No claim will be made or enforced by the
Company or, with the consent of the Company, any other Person, that any
Purchaser is an “Acquiring Person” under any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or similar anti-takeover plan or arrangement in effect or hereafter adopted by
the Company, or that any Purchaser could be deemed to trigger the provisions of
any such plan or arrangement, by virtue of receiving Securities under the
Transaction Documents or under any other agreement between the Company and the
Purchasers.

 

4.8           Non-Public Information. Except with respect to the material terms
and conditions of the transactions contemplated by the Transaction Documents,
the Company covenants and agrees that neither it, nor any other Person acting on
its behalf, will provide any Purchaser or its agents or counsel with any
information that the Company believes constitutes material non-public
information, unless prior thereto such Purchaser shall have entered into a
written agreement with the Company regarding the confidentiality and use of such
information. The Company understands and confirms that each Purchaser shall be
relying on the foregoing covenant in effecting transactions in securities of the
Company.

 

4.9           Use of Proceeds. The Company shall use the net proceeds from the
sale of the Securities hereunder substantially for the purposes set forth on
Schedule 4.9 hereto and shall not use such proceeds: (a) for the satisfaction of
any portion of the Company’s debt except as disclosed on Schedule 4.9 (other
than payment of trade payables in the ordinary course of the Company’s business
and consistent with prior practices), (b) for the redemption of any Common Stock
or Common Stock Equivalents, (c) for the settlement of any outstanding
litigation or (d) in violation of FCPA or OFAC regulations.

 

 33 

 

  

4.10         Indemnification of Purchasers. Subject to the provisions of this
Section 4.10, the Company will indemnify and hold each Purchaser and its
directors, officers, shareholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against Purchaser
Parties in any capacity, or any of them or their respective Affiliates, by any
stockholder of the Company who is not an Affiliate of such Purchaser Party, with
respect to any of the transactions contemplated by the Transaction Documents
(unless such action is based upon a breach of such Purchaser Party’s
representations, warranties or covenants under the Transaction Documents or any
agreements or understandings such Purchaser Party may have with any such
stockholder or any violations by such Purchaser Party of state or federal
securities laws or any conduct by such Purchaser Party which constitutes fraud,
gross negligence, willful misconduct or malfeasance). If any action shall be
brought against any Purchaser Party in respect of which indemnity may be sought
pursuant to this Agreement, such Purchaser Party shall promptly notify the
Company in writing, and the Company shall have the right to assume the defense
thereof with counsel of its own choosing reasonably acceptable to the Purchaser
Party. Any Purchaser Party shall have the right to employ separate counsel in
any such action and participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Purchaser Party except
to the extent that (i) the employment thereof has been specifically authorized
by the Company in writing, (ii) the Company has failed after a reasonable period
of time to assume such defense and to employ counsel or (iii) in such action
there is, in the reasonable opinion of counsel, a material conflict on any
material issue between the position of the Company and the position of such
Purchaser Party, in which case the Company shall be responsible for the
reasonable fees and expenses of no more than one such separate counsel for all
Purchaser Parties. The Company will not be liable to any Purchaser Party under
this Agreement (y) for any settlement by a Purchaser Party effected without the
Company’s prior written consent, which shall not be unreasonably withheld or
delayed; or (z) to the extent, but only to the extent that a loss, claim, damage
or liability is attributable to any Purchaser Party’s breach of its material
representations, warranties, covenants or agreements made by such Purchaser
Party in this Agreement or in the other Transaction Documents. The
indemnification required by this Section 4.10 shall be made by periodic payments
of the amount thereof during the course of the investigation or defense, as and
when bills are received or are incurred. The indemnity agreements contained
herein shall be in addition to any cause of action or similar right of any
Purchaser Party against the Company or others and any liabilities the Company
may be subject to pursuant to law.

 

4.11         Reservation and Listing of Securities.

 

(a)          As of the date hereof, the Company, ignoring any conversion or
exercise, has reserved for each Purchaser and the Company shall continue to
reserve and keep available at all times, the “Required Minimum”, free of
preemptive rights. If, on any date, the number of authorized but unissued (and
otherwise unreserved) shares of Common Stock is less than the Required Minimum
on such date (an “Authorized Share Failure”), then the Board of Directors shall
use commercially reasonable efforts to amend the Company’s certificate of
incorporation to increase the number of authorized but unissued shares of Common
Stock to at least the Required Minimum plus such other amount as may be required
for the Company’s other purposes, and reserve the Required Minimum on behalf of
the Purchasers, as soon as possible and in any event not later than the 60th day
after such date. Without limiting the generality of the foregoing sentence, as
soon as practicable after the date of the occurrence of an Authorized Share
Failure, but in no event later than sixty (60) days after the occurrence of such
Authorized Share Failure, the Company shall hold a meeting of its stockholders
for the approval of an increase in the number of authorized shares of Common
Stock. In connection with such meeting, the Company shall provide each
stockholder with a proxy statement and shall use its commercially reasonable
efforts to solicit its stockholders' approval of such increase in authorized
shares of Common Stock and to cause its board of directors to recommend to the
stockholders that they approve such proposal. Notwithstanding the foregoing, if
any such time of an Authorized Share Failure, the Company is able to obtain the
written consent of a majority of the shares of its issued and outstanding Common
Stock to approve the increase in the number of authorized shares of Common Stock
without soliciting its stockholders, the Company may satisfy this obligation by
obtaining such consent and submitting for filing with the SEC an Information
Statement on Schedule 14C.

 

 34 

 

  

(b)          The Company shall prior to the Closing: (i) in the time and manner
required by the principal Trading Market, prepare and file with such Trading
Market an additional shares listing application covering a number of shares of
Common Stock at least equal to the Required Minimum on the date of such
application, (ii) take all steps necessary to cause such shares of Common Stock
to be approved for listing or quotation on such Trading Market as soon as
possible thereafter, (iii) provide to the Purchasers evidence of such listing or
quotation and (iv) maintain the listing or quotation of such Common Stock on any
date at least equal to the Required Minimum on such date on such Trading Market
or another Trading Market. The Company will take all action necessary to
continue the listing or quotation and trading of its Common Stock on a Trading
Market until the later of (i) at least five (5) years after the Closing Date,
and (ii) for so long as the Notes or Warrants are outstanding, and will comply
in all respects with the Company’s reporting, filing and other obligations under
the bylaws or rules of the Trading Market. In the event the aforedescribed
listing is not continuously maintained for five (5) years after the Closing Date
and for so long as Notes or Warrants are outstanding (a “Listing Default”), then
in addition to any other rights the Purchasers may have hereunder or under
Applicable Law, on the first day of a Listing Default and on each monthly
anniversary of each such Listing Default date (if the applicable Listing Default
shall not have been cured by such date) until the applicable Listing Default is
cured, the Company shall pay to each Purchaser an amount in cash, as partial
liquidated damages and not as a penalty, equal to 1.0% of the aggregate
outstanding Note principal and accrued interest, conversion price of Conversion
Shares and purchase price of Warrant Shares held by such Purchaser or which may
be acquired upon exercise of Warrants on the day of a Listing Default and on
every thirtieth day (pro-rated for periods less than thirty days) thereafter
until the date such Listing Default is cured. If the Company fails to pay any
liquidated damages pursuant to this Section in a timely manner, the Company will
pay interest thereon at a rate of 1.0% per month (pro-rated for partial months)
to the Purchaser.

 

4.12         Form D; Blue Sky Filings. The Company agrees to timely file a Form
D with respect to the Securities as required under Regulation D and to provide a
copy thereof, promptly upon request of any Purchaser. The Company shall take
such action as the Company shall reasonably determine is necessary in order to
obtain an exemption for, or to qualify the Securities for, sale to the
Purchasers at a Closing under Applicable Law, including “Blue Sky” laws of the
states of the United States, and shall provide evidence of such actions promptly
upon request of any Purchaser.

 

4.13         Subsequent Equity Sales. From the date hereof until the date no
Purchaser (or permitted assignee) holds at least ten percent (10%) of the Notes
originally issued to such Purchaser, the Company will not, without the consent
of a Majority in Interest, enter into any Equity Line of Credit or similar
agreement, issue or agree to issue floating or Variable Priced Equity Linked
Instruments nor issue or agree to issue any of the foregoing (subject to
adjustment for stock splits, distributions, dividends, recapitalizations and the
like) (collectively, a “Variable Rate Transaction”). For purposes hereof,
“Equity Line of Credit” shall include any transaction involving a written
agreement between the Company and an investor or underwriter whereby the Company
has the right to “put” its securities to the investor or underwriter over an
agreed period of time and at an agreed price or price formula, and “Variable
Priced Equity Linked Instruments” shall include: (A) any debt or equity
securities which are convertible into, exercisable or exchangeable for, or carry
the right to receive additional shares of Common Stock or Common Stock
Equivalents or any of the foregoing at a price that can be reduced either (1) at
any conversion, exercise or exchange rate or other price that is based upon
and/or varies with the trading prices of or quotations for Common Stock at any
time after the initial issuance of such debt or equity security, or (2) with a
fixed conversion, exercise or exchange price that is subject to being reset at
some future date at any time after the initial issuance of such debt or equity
security due to a change in the market price of the Company’s Common Stock since
date of initial issuance, or upon the issuance of any debt, equity or Common
Stock Equivalent, and (B) any amortizing convertible security which amortizes
prior to its maturity date, where the Company is required or has the option to
(or any investor in such transaction has the option to require the Company to)
make such amortization payments in shares of Common Stock which are valued at a
price that is based upon and/or varies with the trading prices of or quotations
for Common Stock at any time after the initial issuance of such debt or equity
security (whether or not such payments in stock are subject to certain equity
conditions).  For purposes of determining the total consideration for a
convertible instrument (including a right to purchase equity of the Company)
issued, subject to an original issue or similar discount or which principal
amount is directly or indirectly increased after issuance, the consideration
will be deemed to be the actual net cash amount received by the Company in
consideration of the original issuance of such convertible instrument and
reduced by any consideration or value given by the Company to the purchaser of
such convertible instrument. For so long as any Notes and Warrants are
outstanding, the Company will not issue or amend the terms of any securities or
Common Stock Equivalents or of any agreement outstanding or in effect as of the
date of this Agreement pursuant to which same were or may be acquired without
the consent of a Majority in Interest, if the result of such issuance or
amendment would be to issue Common Stock or to reduce the effective price per
share of Common Stock to less than the higher of the Conversion Price or Warrant
Exercise Price in effect at the time of such issuance or amendment. The
restrictions and limitations in this Section 4.13 are in addition to and shall
apply whether or not a Purchaser exercises its rights pursuant to Section 4.17
and Section 4.23.

 

 35 

 

  

4.14         Equal Treatment of Purchasers. No consideration (including any
modification of any Transaction Document) shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of any of this
Agreement unless the same consideration is also offered on a ratable basis to
all of the parties to this Agreement. For clarification purposes, this provision
constitutes a separate right granted to each Purchaser by the Company and
negotiated separately by each Purchaser, and is intended for the Company to
treat the Purchasers as a class and shall not in any way be construed as the
Purchasers acting in concert or as a group with respect to the purchase,
disposition or voting of Securities or otherwise.

 

4.15         Capital Changes.. In no event will the Company reduce the par value
of the Common Stock to an amount less than the lesser of (i) the Conversion
Price, or (ii) Warrant Exercise Price, then in effect.

 

4.16         Certain Transactions and Confidentiality. Each Purchaser, severally
and not jointly with the other Purchasers, covenants that neither it, nor any
Affiliate acting on such Purchaser’s behalf or pursuant to any understanding
with such Purchaser will execute any purchases or sales, including Short Sales,
of any of the Company’s securities during the period commencing with the
execution of this Agreement and ending at such time that the transactions
contemplated by this Agreement are first publicly announced pursuant to a press
release or Form 8-K as described in Section 4.6.  Each Purchaser, severally and
not jointly with the other Purchasers, covenants that until such time as the
transactions contemplated by this Agreement are publicly disclosed by the
Company pursuant to a press release or Form 8-K as described in Section 4.6,
such Purchaser will maintain the confidentiality of the existence and terms of
this transaction and the information included in the Transaction Documents and
the Disclosure Schedules. Notwithstanding the foregoing, and notwithstanding
anything contained in this Agreement to the contrary, the Company expressly
acknowledges and agrees that (i) no Purchaser makes any representation, warranty
or covenant hereby that it will not engage in effecting transactions in any
securities of the Company after the time that the transactions contemplated by
this Agreement are first publicly announced pursuant to a press release or Form
8-K as described in Section 4.6, (ii) no Purchaser shall be restricted or
prohibited from effecting any transactions in any securities of the Company in
accordance with Applicable Law from and after the time that the transactions
contemplated by this Agreement are first publicly announced pursuant to a press
release or Form 8-K, and (iii) no Purchaser shall have any duty of
confidentiality to the Company or its Subsidiaries after the filing of the Form
8-K.  Notwithstanding the foregoing, in the case of a Purchaser that is a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser’s assets, the covenant set forth above
shall only apply with respect to the portion of assets managed by the portfolio
manager that made the investment decision to purchase the Securities covered by
this Agreement.

 

 36 

 

  

4.17         Participation in Future Financing.

 

(a)          Until one year after the Closing Date, upon any proposed issuance
by the Company or any of its Subsidiaries of Common Stock, Common Stock
Equivalents for cash consideration, Indebtedness or a combination thereof, other
than (i) a rights offering to all holders of Common Stock (which may include
extending such rights offering to holders of Notes), (ii) an Exempt Issuance, or
(iii) an underwritten public offering made pursuant to an effective registration
statement on Form S-1 or Form S-3 (each a “Subsequent Financing”), the
Purchasers shall have the right to participate in up to an amount of the
Subsequent Financing equal to twenty-five percent (25%) of the Subsequent
Financing (the “Participation Maximum”) pro rata to each other in proportion to
their Subscription Amounts on the same terms, conditions and price provided for
in the Subsequent Financing, unless the Subsequent Financing is an underwritten
public offering, in which case the Company shall notify each Purchaser of such
public offering when it is lawful for the Company to do so, but no Purchaser
shall be entitled to purchase any particular amount of such public offering
without the approval of the lead underwriter of such underwritten public
offering.

 

(b)          At least seven (7) Trading Days prior to the closing of the
Subsequent Financing (or two (2) business hours on a Trading Day with respect to
a registered Subsequent Financing conducted pursuant to a Form S-3 registration
statement (a “Registered Offering”)), the Company shall deliver to each
Purchaser a written notice of its intention to effect a Subsequent Financing
(“Pre-Notice”), which Pre-Notice shall ask such Purchaser if it wants to review
the details of such financing (such additional notice, a “Subsequent Financing
Notice”). Upon the request of a Purchaser, and only upon a request by such
Purchaser, for a Subsequent Financing Notice, the Company shall promptly, but no
later than one (1) Trading Day (or (i) one-half (1/2) hour with respect to a
Registered Offering) after such request, deliver a Subsequent Financing Notice
to such Purchaser. The requesting Purchaser shall be deemed to have acknowledged
that the Subsequent Financing Notice may contain material non-public
information. The Subsequent Financing Notice shall describe in reasonable detail
the proposed terms of such Subsequent Financing, the amount of proceeds intended
to be raised thereunder and the Person or Persons through or with whom such
Subsequent Financing is proposed to be effected and shall include a term sheet
or similar document relating thereto as an attachment.

 

(c)          Any Purchaser desiring to participate in such Subsequent Financing
must provide written notice to the Company by not later than 5:30 p.m. (New York
City time) on the seventh (7th) Trading Day (or one (1) hour with respect to a
Registered Offering) after all of the Purchasers have received the Pre-Notice
that the Purchaser is willing to participate in the Subsequent Financing, the
amount of such Purchaser’s participation, and representing and warranting that
such Purchaser has such funds ready, willing, and available for investment on
the terms set forth in the Subsequent Financing Notice. If the Company receives
no such notice from a Purchaser as of such seventh (7th) Trading Day (or one (1)
hour with respect to a Registered Offering), such Purchaser shall be deemed to
have notified the Company that it does not elect to participate.

 

(d)          If by 5:30 p.m. (New York City time) on the seventh (7th) Trading
Day (or one (1) hour with respect to a Registered Offering) after all of the
Purchasers have received the Pre-Notice, notifications by the Purchasers of
their willingness to participate in the Subsequent Financing (or to cause their
designees who at the time are Accredited Investors to participate) is, in the
aggregate, less than the total amount of the Subsequent Financing, then the
Company may affect the remaining portion of such Subsequent Financing on the
terms and with the Persons set forth in the Subsequent Financing Notice and the
Purchasers shall simultaneously affect their portion of such Subsequent
Financing as set forth in their notifications to the Company consistent with the
terms set forth in the Subsequent Financing Notice.

 

 37 

 

  

(e)          If by 5:30 p.m. (New York City time) on the seventh (7th) Trading
Day (or one (1) hour with respect to a Registered Offering) after all of the
Purchasers have received the Pre-Notice, the Company receives responses to a
Subsequent Financing Notice (other than with respect to a Registered Offering)
from Purchasers seeking to purchase more than the aggregate amount of the
Participation Maximum, each such Purchaser shall have the right to purchase its
Pro Rata Portion (as defined below) of the Participation Maximum.  “Pro Rata
Portion” means the ratio of (x) the principal amount of Notes purchased
hereunder by a Purchaser participating under this Section 4.17 and (y) the sum
of the aggregate principal amounts of Notes purchased hereunder by all
Purchasers participating under this Section 4.17.

 

(f)          The Company must provide the Purchasers with a second Subsequent
Financing Notice, and the Purchasers will again have the right of participation
set forth above in this Section 4.18, if the Subsequent Financing subject to the
initial Subsequent Financing Notice is not consummated for any reason on the
terms set forth in such Subsequent Financing Notice within sixty (60) Trading
Days after the date of the initial Subsequent Financing Notice.

 

(g)          The Company and each Purchaser agree that if any Purchaser elects
to participate in the Subsequent Financing, the transaction documents related to
the Subsequent Financing shall not include any term or provision whereby such
Purchaser shall be required to agree to any restrictions on trading as to any of
the Securities purchased hereunder (for avoidance of doubt, the securities
purchased in the Subsequent Financing shall not be considered securities
purchased hereunder) or be required to consent to any amendment to or
termination of, or grant any waiver, release or the like under or in connection
with, this Agreement, without the prior written consent of such Purchaser.

 

(h)          Notwithstanding anything to the contrary in this Section 4.17 and
unless otherwise agreed to by such Purchaser, the Company shall either confirm
in writing to such Purchaser that the transaction with respect to the Subsequent
Financing has been abandoned or shall publicly disclose its intention to issue
the securities in the Subsequent Financing, in either case in such a manner such
that such Purchaser will not be in possession of any material, non-public
information, by the seventeenth (17th) Trading Day following delivery of the
Subsequent Financing Notice. If by such seventeenth (17th) Trading Day, no
public disclosure regarding a transaction with respect to the Subsequent
Financing has been made, and no notice regarding the abandonment of such
transaction has been received by such Purchaser, such transaction shall be
deemed to have been abandoned and such Purchaser shall not be deemed to be in
possession of any material, non-public information with respect to the Company
or any of its Subsidiaries.

 

4.18         Purchaser’s Exercise Limitations. The Company shall not effect
exercise of the rights granted in Sections 4.17 and 4.23 of this Agreement, and
a Purchaser shall not have the right to exercise any portion of such rights
granted in Sections 4.17 and 4.23 only to the extent that after giving effect to
such exercise, the Purchaser, would beneficially own in excess of the Beneficial
Ownership Limitation (as defined in the Note), applied in the manner set forth
in the Note. In such event the right by Purchaser to benefit from such rights or
receive shares in excess of the Beneficial Ownership Limitation shall be held in
abeyance until such times as such excess shares shall not exceed the Beneficial
Ownership Limitation, provided the Purchaser complies with the Purchaser’s other
obligations in connection with the exercise by Purchaser of its rights pursuant
to Sections 4.17 and 4.23.

 

4.19         Maintenance of Property/Insurance. The Company shall, and shall
cause each Subsidiary to, keep all of its property, which is necessary or useful
to the conduct of its business, in good working order and condition, ordinary
wear and tear excepted and insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as are prudent
and customary for the businesses of the Company and Subsidiary. From and after
the Closing Date and for so long as any Securities are held by a Purchaser, the
Company will maintain directors and officers insurance coverage at least equal
to the aggregate Subscription Amount.

 

 38 

 

  

4.20         Preservation of Corporate Existence. The Company shall preserve and
maintain its corporate existence, rights, privileges and franchises in the
jurisdiction of its incorporation, and qualify and remain qualified, as a
foreign entity in each jurisdiction in which such qualification is necessary in
view of its business or operations and where the failure to qualify or remain
qualified might reasonably have a Material Adverse Effect upon the financial
condition, business or operations of the Company taken as a whole.

 

4.21         DTC Program. At all times that Notes or Warrants are outstanding,
the Company shall employ as the transfer agent for its Common Stock and
Underlying Shares a participant in the Depository Trust Company Automated
Securities Transfer Program and cause the Common Stock and Underlying Shares to
be transferable pursuant to such program.

 

4.22         Reimbursement. If any Purchaser becomes involved in any capacity in
any Proceeding by or against any Person who is a stockholder of the Company
(except as a result of sales, pledges, margin sales and similar transactions by
such Purchaser to or with any current stockholder), solely as a result of such
Purchaser’s acquisition of the Securities under this Agreement, the Company will
reimburse such Purchaser for its reasonable legal and other expenses (including
the cost of any investigation preparation and travel in connection therewith)
incurred in connection therewith, as such expenses are incurred. The
reimbursement obligations of the Company under this paragraph shall be in
addition to any liability which the Company may otherwise have, shall extend
upon the same terms and conditions to any Affiliates of the Purchasers who are
actually named in such action, proceeding or investigation, and partners,
directors, agents, employees and controlling persons (if any), as the case may
be, of the Purchasers and any such Affiliate, and shall be binding upon and
inure to the benefit of any successors, assigns, heirs and personal
representatives of the Company, the Purchasers and any such Affiliate and any
such Person. The Company also agrees that neither the Purchasers nor any such
Affiliates, partners, directors, agents, employees or controlling persons shall
have any liability to the Company or any Person asserting claims on behalf of or
in right of the Company solely as a result of acquiring the Securities under
this Agreement.

 

4.23         [Reserved].

 

4.24         Indebtedness. For so long as any Note is outstanding, the Company
on a consolidated basis with the Subsidiaries will not incur nor be liable for
any Indebtedness other than Permitted Indebtedness, without the consent of the
Majority in Interest.

 

4.25         Notice of Disqualification Events. The Company will notify the
Purchasers in writing, prior to the Closing Date of (i) any Disqualification
Event relating to any Issuer Covered Person and (ii) any event that would, with
the passage of time, become a Disqualification Event relating to any Issuer
Covered Person not otherwise disclosed herein or in the SEC Reports.

 

4.26         Duration of Undertakings. Unless otherwise stated in this Article
IV, all of the Company’s undertakings, obligations and responsibilities set
forth in Article IV of this Agreement shall remain in effect for so long as any
Securities remain outstanding.

 

 39 

 

  

4.27         Shareholder Approval. The Company undertakes to use commercially
reasonable efforts within one hundred (120) days after the Closing Date to
obtain the consent of its shareholders (the “Shareholder Approval”) for the
issuance of any additional shares of its Common Stock that would be issued
pursuant to Section 5 of the Notes and Section 2(a) of the Warrants, and any
other shares of Common Stock or other securities issuable to the Purchasers
pursuant to the Transaction Documents. The Company represents and warrants that
not less than the amount of Underlying Shares set forth on Schedule 4.27 may be
immediately issued to the Purchasers upon Closing without the requirement of
Shareholder Approval or any other approval. Each Purchaser may allocate its Pro
Rata Portion of such Purchaser’s aggregate Underlying Shares to be issued upon
conversion of Notes and exercise of Warrants.

 

ARTICLE V.

MISCELLANEOUS

 

5.1           Termination.  This Agreement may be terminated by any Purchaser,
as to such Purchaser’s obligations hereunder only and without any effect
whatsoever on the obligations between the Company and the other Purchasers, by
written notice to the other parties, if the Closing has not been consummated on
or before the Termination Date; provided, however, that such termination will
not affect the right of any party to sue for any breach by any other party (or
parties).

 

5.2           Fees and Expenses. At the Closing, the Company has agreed to pay
G&M for the legal fees in connection with G&M’s representation of Alpha Capital
Anstalt (and no other Purchasers except pursuant to the Escrow Agreement) in the
amount of $30,000 (of which $15,000 has been paid). Except as expressly set
forth in the Transaction Documents and on Schedule 3.1(s), each party shall pay
the fees and expenses of its advisers, counsel, accountants and other experts,
if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this Agreement.
The Company shall reimburse Purchasers for all expenses incurred in connection
with UCC, lien, judgment, tax and similar searches conducted in connection with
the Offering. The Company shall pay all Transfer Agent fees (including, without
limitation, any fees required for same-day processing of any instruction letter
delivered by the Company and any conversion or exercise notice delivered by a
Purchaser), stamp taxes and other taxes and duties levied in connection with the
delivery of any Securities to the Purchasers. The Company shall be responsible
for all wire fees incurred by the Escrow Agent for the receipt and disbursement
of Subscription Amounts. Such fees may be disbursed by the Escrow Agent from any
funds deliverable to or for the benefit of the Company. All of the Purchasers
acknowledge that they have been advised to seek the advice of their own
attorneys.

 

5.3           Entire Agreement. The Transaction Documents, together with the
exhibits and schedules thereto, and including the Disclosure Schedules, contain
the entire understanding of the parties with respect to the subject matter
hereof and thereof and supersede all prior agreements and understandings, oral
or written, with respect to such matters, which the parties acknowledge have
been merged into such documents, exhibits and schedules.

 

 40 

 

  

5.4           Notices. All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery or telegram, or (v) transmitted
via electronic mail, in each case addressed as set forth below or to such other
address as such party shall have specified most recently by written notice. Any
notice or other communication required or permitted to be given hereunder shall
be deemed effective (a) upon hand delivery at the address or number designated
below (if delivered on a business day during normal business hours where such
notice is to be received), or the first business day following such delivery (if
delivered other than on a business day during normal business hours where such
notice is to be received), (b) on the second business day following the date of
mailing by express courier service, fully prepaid, addressed to such address, or
upon actual receipt of such mailing, whichever shall first occur or (c) on the
date sent by e-mail of a PDF document (with confirmation of transmission) if
sent during normal business hours of the recipient on a Business Day, and on the
next Business Day if sent after normal business hours of the recipient on a
non-Business Day. The addresses for such communications shall be: (i) if to the
Company, to: XpresSpa Group, Inc, 780 Third Avenue, 12th Floor, New York, NY
10017, Attn: Edward Jankowski, CEO, email: notices@xpresspagroup.com, with a
copy by email only to: Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.,
Chrysler Center, 666 3rd Avenue, New York, NY 10017, Attn: Kenneth R. Koch,
Esq., email: krkoch@mintz.com, and (ii) if to the Purchasers, to: the addresses
and email addresses indicated on the signature pages hereto, with an additional
copy by email only to (which shall not constitute notice): Grushko & Mittman,
P.C., 515 Rockaway Avenue, Valley Stream, New York 11581, email:
counslers@gmail.com.

 

5.5           Amendments; Waivers. No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Purchasers holding at least a
majority in interest of the component of the affected Securities then
outstanding which must include Alpha Capital Anstalt for so long as Alpha
Capital Anstalt holds a Note with outstanding principal and accrued interest of
not less than $750,000 (the “Majority in Interest”), or, in the case of a
waiver, by the party against whom enforcement of any such waived provision is
sought. Whenever the term “consent of the Purchasers” or a similar term is
employed herein, it shall mean the consent of a Majority in Interest. No waiver
of any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right.

 

5.6           Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

 

5.7           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
The Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger).
Following a Closing, any Purchaser may assign any or all of its rights under
this Agreement to any Person to whom such Purchaser assigns or transfers any
Securities, provided that such transferee agrees in writing to be bound, with
respect to the transferred Securities, by the provisions of the Transaction
Documents that apply to the “Purchasers.”

 

5.8           No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.10.

 

 41 

 

  

5.9           Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof. Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
partners, members, employees or agents) shall be commenced exclusively in the
state and federal courts sitting in the City of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any action, suit or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law. If either party shall commence an action or proceeding
to enforce any provisions of the Transaction Documents, then, in addition to the
obligations of the Company under Section 4.10, the prevailing party in such
action, suit or proceeding shall be reimbursed by the other party for its
reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.

 

5.11         Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to each other party, it being understood that the
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

5.12         Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

5.13         Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) any of
the other Transaction Documents, whenever any Purchaser exercises a right,
election, demand or option under a Transaction Document and the Company does not
timely perform its related obligations within the periods therein provided, then
such Purchaser may, at any time prior to the Company’s performance of such
obligations, rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights; provided,
however, that in the case of a rescission of a conversion of a Note or exercise
of a Warrant, the applicable Purchaser shall be required to return any shares of
Common Stock subject to any such rescinded conversion or exercise notice
concurrently with the return to such Purchaser of the aggregate Exercise Price
paid to the Company for such shares and the restoration of such Purchaser’s
right to acquire such shares pursuant to such Purchaser’s Warrant (including,
issuance of a replacement warrant certificate evidencing such restored right).

 

 42 

 

  

5.14         Replacement of Securities. If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof (in the case of mutilation), or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction. The
applicant for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs (including customary indemnity)
associated with the issuance of such replacement Securities.

 

5.15         Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agree to waive and
not to assert in any action for specific performance of any such obligation the
defense that a remedy at law would be adequate.

 

5.16         Payment Set Aside. To the extent that the Company makes a payment
or payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

5.17         Usury. To the extent it may lawfully do so, the Company hereby
agrees not to insist upon or plead or in any manner whatsoever claim, and will
resist any and all efforts to be compelled to take the benefit or advantage of,
usury laws wherever enacted, now or at any time hereafter in force, in
connection with any claim, action or proceeding that may be brought by any
Purchaser in order to enforce any right or remedy under any Transaction
Document. Notwithstanding any provision to the contrary contained in any
Transaction Document, it is expressly agreed and provided that the total
liability of the Company under the Transaction Documents for payments in the
nature of interest shall not exceed the maximum lawful rate authorized under
Applicable Law (the “Maximum Rate”), and, without limiting the foregoing, in no
event shall any rate of interest or default interest, or both of them, when
aggregated with any other sums in the nature of interest that the Company may be
obligated to pay under the Transaction Documents exceed such Maximum Rate. It is
agreed that if the maximum contract rate of interest allowed by law and
applicable to the Transaction Documents is increased or decreased by statute or
any official governmental action subsequent to the date hereof, the new maximum
contract rate of interest allowed by law will be the Maximum Rate applicable to
the Transaction Documents from the Closing Date thereof forward, unless such
application is precluded by Applicable Law. If under any circumstances
whatsoever, interest in excess of the Maximum Rate is paid by the Company to any
Purchaser with respect to indebtedness evidenced by the Transaction Documents,
such excess shall be applied by such Purchaser to the unpaid principal balance
of any such indebtedness or be refunded to the Company, the manner of handling
such excess to be at such Purchaser’s election.

 

 43 

 

  

5.18         Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance or non-performance of the obligations
of any other Purchaser under any Transaction Document. Nothing contained herein
or in any other Transaction Document, and no action taken by any Purchaser
pursuant hereto or thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. Each Purchaser has been represented by its own
separate legal counsel in its review and negotiation of the Transaction
Documents. For reasons of administrative convenience only, each Purchaser and
its respective counsel have chosen to communicate with the Company through G&M.
The Company has elected to provide all Purchasers with the same terms and
Transaction Documents for the convenience of the Company and not because it was
required or requested to do so by any of the Purchasers. It is expressly
understood and agreed that each provision contained in this Agreement and in
each other Transaction Document is between the Company and a Purchaser, solely,
and not between the Company and the Purchasers collectively and not between and
among the Purchasers.

 

5.19         Liquidated Damages. The Company’s obligations to pay any partial
liquidated damages or other amounts owing under the Transaction Documents is a
continuing obligation of the Company and shall not terminate until all unpaid
partial liquidated damages and other amounts have been paid notwithstanding the
fact that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.

 

5.20         Saturdays, Sundays, Holidays, etc. If the last or appointed day for
the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day or Trading Day, as the case may be, then such
action may be taken or such right may be exercised on the next succeeding
Business Day or Trading Day, as the case may be.

 

5.21         Construction. The parties agree that each of them and/or their
respective counsel have reviewed and had an opportunity to revise the
Transaction Documents and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of the Transaction Documents or any
amendments thereto. In addition, each and every reference to share prices and
shares of Common Stock in any Transaction Document shall be subject to
adjustment for reverse and forward stock splits, stock dividends, stock
combinations and other similar transactions of the Common Stock that occur after
the date of this Agreement.

 

5.22         WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

 

5.23         Equitable Adjustment. Trading volume amounts, price/volume amounts,
the amount of Warrants, the amount of shares of Common Stock identified in this
Agreement, Conversion Price, Exercise Price, Underlying Shares and similar
figures in the Transaction Documents shall be equitably adjusted (but without
duplication) to offset the effect of stock splits, similar events and as
otherwise described in this Agreement, Note and Warrants.

 

(Signature Pages Follow)

 

 44 

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

XPRESSPA GROUP, INC.   Address for Notice:                                      
  780 Third Avenue, 12th Floor       New York, NY 10017       email:
EJankowski@xpresspa.com         By:       Name: Edward Jankowski     Title: CEO
          With a copy to (which shall not constitute notice):           Mintz,
Levin, Cohn, Ferris, Glovsky and Popeo, P.C.     Chrysler Center     666 3rd
Avenue     New York, NY 10017     Attn: Kenneth R. Koch, Esq.     Email:
krkoch@mintz.com    

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 

 45 

 



 

[PURCHASER SIGNATURE PAGE TO XPRESSPA GROUP, INC.

SECURITIES PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Purchaser: ________________________________________________________

 

Signature of Authorized Signatory of Purchaser:
__________________________________

 

Name of Authorized Signatory:
____________________________________________________

 

Title of Authorized Signatory:
_____________________________________________________

 

Email Address of Authorized Signatory:
_____________________________________________

 

State of Residence of Purchaser:
_________________________________________________

 

Address for Notice to Purchaser:

 

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

 

Subscription Amount: US$________________

 

Note principal amount: ___________________

 

Class A Warrants: ___________________

 

Class B Warrants: ___________________

 

EIN Number, if applicable, will be provided under separate cover

 

Date: ___________________________

 

[SIGNATURE PAGES CONTINUE]

 

 46 

 

  

EXHIBITS AND SCHEDULES

 

Exhibit A Form of Note Exhibit B-1 Form of Class A Warrant Exhibit B-2 Form of
Class B Warrant Exhibit C Escrow Agreement Exhibit D Form of Security Agreement
and Joinder Agreement Exhibit E Form of Legal Opinion Exhibit F Form of Investor
Questionnaire Exhibit G Form of Form 8-K Exhibit H Amendment to Credit Agreement
Exhibit I Registration Rights Agreement

 

Schedule 3.1(a)

Schedule 3.1(g)

Schedule 3.1(h)

Schedule 3.1(i)

Schedule 3.1(k)

Schedule 3.1(p)

Schedule 3.1(s)

Schedule 3.1(z)

Schedule 3.1(cc)

Schedule 3.1(ll)

Schedule 4.9

Schedule 4.13

Schedule 4.27

 

 47 

 

  

EXHIBIT F

 

ACCREDITED INVESTOR QUESTIONNAIRE

 

IN CONNECTION WITH INVESTMENT IN SECURED CONVERTIBLE NOTE

XPRESSPA GROUP, INC.,

A DELAWARE CORPORATION

PURSUANT TO SECURITIES PURCHASE AGREEMENT DATED MAY 15, 2018

 

TO : XpresSpa Group, Inc.   780 Third Avenue, 12th Floor   New York, NY 10017  
Email: EJankowski@xpresspa.com

 

INSTRUCTIONS

 

PLEASE ANSWER ALL QUESTIONS. If the appropriate answer is “None” or “Not
Applicable”, so state. Please print or type your answers to all questions.
Attach additional sheets if necessary to complete your answers to any item.

 

Your answers will be kept strictly confidential at all times. However, XpresSpa
Group, Inc. (the “Company”) may present this Questionnaire to such parties as it
deems appropriate in order to assure itself that the offer and sale of
securities of the Company will not result in a violation of the registration
provisions of the Securities Act of 1933, as amended, or a violation of the
securities laws of any state.

 

1.          Please provide the following information:

 

Name:  

 

Name of additional purchaser:  

(Please complete information in Question 5)

 

Date of birth, or if other than an individual, year of organization or
incorporation:

 



 

 

 



 



 

2.          Residence address, or if other than an individual, principal office
address:

 



 

 



 

 



 



 

Telephone number:  

 

Social Security Number:  

 

 48 

 

  

Taxpayer Identification Number:  

 

3.  Business address:  

 



 

 

 



 



 

Business telephone number:  

 

4. Send mail to: Residence ______ Business _______

 

5.          With respect to tenants in common, joint tenants and tenants by the
entirety, complete only if information differs from that above:

 

Residence address:    

 



 

 



 



 

Telephone number:  

 

Social Security Number:  

 

Taxpayer Identification Number:  

 

Business address:  

 

Business telephone number:  

 

Send Mail to: Residence _______ Business _______



 

6.          Please describe your present or most recent business or occupation
and indicate such information as the nature of your employment, how long you
have been employed there, the principal business of your employer, the principal
activities under your management or supervision and the scope (e.g. dollar
volume, industry rank, etc.) of such activities:

 



 

 



 

 



 



 

 49 

 

  

7.          Please state whether you (i) are associated with or affiliated with
a member of the Financial Industry Regulatory Association, Inc. (“FINRA”), (ii)
are an owner of stock or other securities of FINRA member (other than stock or
other securities purchased on the open market), or (iii) have made a
subordinated loan to any FINRA member:

 

 

¨

¨

  Yes No  

 

(a)          If you answered yes to any of (i) – (iii) above, please indicate
the applicable answer and briefly describe the facts below:

 



 

 



 

 



 



 

8A.           Applicable to Individuals ONLY. Please answer the following
questions concerning your financial condition as an Accredited Investor (within
the meaning of Rule 501 of Regulation D). If the purchaser is more than one
individual, each individual must initial an answer where the question indicates
a “yes” or “no” response and must answer any other question fully, indicating to
which individual such answer applies. If the purchaser is purchasing jointly
with his or her spouse, one answer may be indicated for the couple as a whole:

 

8.1           Does your net worth* (or joint net worth with your spouse) exceed
$1,000,000?

 

 

¨

¨

    Yes No  

 

8.2           Did you have an individual income** in excess of $200,000 or joint
income together with your spouse in excess of $300,000 in each of the two most
recent years and do you reasonably expect to reach the same income level in the
current year?

 

 

¨

¨

    Yes No  

 

8.3           Are you an executive officer of the Company?

 

 

¨

¨

    Yes No  

 

* For purposes hereof, net worth shall be deemed to include ALL of your assets,
liquid or illiquid MINUS any liabilities.

 

** For purposes hereof, the term “income” is not limited to “adjusted gross
income” as that term is defined for federal income tax purposes, but rather
includes certain items of income which are deducted in computing “adjusted gross
income”. For investors who are salaried employees, the gross salary of such
investor, minus any significant expenses personally incurred by such investor in
connection with earning the salary, plus any income from any other source
including unearned income, is a fair measure of “income” for purposes hereof.
For investors who are self-employed, “income” is generally construed to mean
total revenues received during the calendar year minus significant expenses
incurred in connection with earning such revenues.

 

 50 

 

  

8.B     Applicable to Corporations, Partnerships, Trusts, Limited Liability
Companies and other Entities ONLY:

 

The purchaser is an Accredited Investor because the purchaser falls within at
least one of the following categories (Check all appropriate lines):

 

¨(i) a bank as defined in Section 3(a)(2) of the Act or a savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the Act
whether acting in its individual or fiduciary capacity;

 

¨

(ii) a broker-dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934, as amended;

 

¨

(iii) an insurance company as defined in Section 2(13) of the Act;

 

¨

(iv) an investment company registered under the Investment Company Act of 1940,
as amended (the “Investment Act”) or a business development company as defined
in Section 2(a)(48) of the Investment Act;

 

¨

(v) a Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958, as amended;

 

¨

(vi) a plan established and maintained by a state, its political subdivisions,
or any agency or instrumentality of a state or its political subdivisions, for
the benefit of its employees, where such plan has total assets in excess of
$5,000,000;

 

¨

(vii) an employee benefit plan within the meaning of Title 1 of the Employee
Retirement Income Security Act of 1974, as amended (the “Employee Act”), where
the investment decision is made by a plan fiduciary, as defined in Section 3(21)
of the Employee Act, which is either a bank, savings and loan association,
insurance company, or registered investment adviser, or an employee benefit plan
that has total assets in excess of $5,000,000, or a self-directed plan the
investment decisions of which are made solely by persons that are Accredited
Investors;

 

¨

(viii) a private business development company, as defined in Section 202(a)(22)
of the Investment Advisers Act of 1940, as amended;

 

¨

(ix) an organization described in Section 501(c)(3) of the Internal Revenue
Code, a corporation, a Massachusetts or similar business trust, or a
partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of $5,000,000;

 

 51 

 

  

¨

(x) a trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a “sophisticated” person, as described in Rule 506(b)(2)(ii) promulgated
under the Act, who has such knowledge and experience in financial and business
matters that he or she is capable of evaluating the merits and risks of the
prospective investment;

 

¨

(xi) an entity in which all of the equity investors are persons or entities
described above (“Accredited Investors”). ALL EQUITY OWNERS MUST COMPLETE
“EXHIBIT A” ATTACHED HERETO.

 

9.A       Do you have sufficient knowledge and experience in financial and
business matters so as to be capable of evaluating the merits and risks
associated with investing in the Company?

 

 

¨

¨

    Yes No  

 

ANSWER QUESTION 9B ONLY IF THE ANSWER TO QUESTION 9A WAS “NO.”

 

9.B       If the answer to Question 9A was “NO,” do you have a financial or
investment adviser (a) that is acting in the capacity as a purchaser
representative and (b) who has sufficient knowledge and experience in financial
and business matters so as to be capable of evaluating the merits and risks
associated with investing in the Company?

 

 

¨

¨

    Yes No  

 

If you have a financial or investment adviser(s), please identify each such
person and indicate his or her business address and telephone number in the
space below. (Each such person must complete, and you must review and
acknowledge, a separate Purchaser Representative Questionnaire which will be
supplied at your request).

 



 

 



 



 

10.         You have the right, will be afforded an opportunity, and are
encouraged to investigate the Company and review relevant factors and documents
pertaining to the officers of the Company, and the Company and its business and
to ask questions of a qualified representative of the Company regarding this
investment and the properties, operations, and methods of doing business of the
Company.

 

Have you or has your purchaser representative, if any, conducted any such
investigation, sought such documents or asked questions of a qualified
representative of the Company regarding this investment and the properties,
operations, and methods of doing business of the Company?

 

 

¨

¨

    Yes No  

 

If so, briefly describe:  

 



 



  

 52 

 

 

If so, have you completed your investigation and/or received satisfactory
answers to your questions?

 

 

¨

¨

    Yes No  

 

11.         Do you understand the nature of an investment in the Company and the
risks associated with such an investment?

 

 

¨

¨

    Yes No  

 

12.         Do you understand that there is no guarantee of any financial return
on this investment and that you will be exposed to the risk of losing your
entire investment?

 

 

¨

¨

    Yes No  

 

13.         Do you understand that this investment is not liquid?

 

 

¨

¨

  Yes No  

 

14.         Do you have adequate means of providing for your current needs and
personal contingencies in view of the fact that this is not a liquid investment?

 

 

¨

¨

  Yes No  

 

15.         Are you aware of the Company’s business affairs and financial
condition, and have you acquired all such information about the Company as you
deem necessary and appropriate to enable you to reach an informed and
knowledgeable decision to acquire the Interests?

 

 

¨

¨

  Yes No  

 

16.         Do you have a “pre-existing relationship” with the Company or any of
the officers of the Company?

 

 

¨

¨     Yes No  

 

(For purposes hereof, “pre-existing relationship” means any relationship
consisting of personal or business contacts of a nature and duration such as
would enable a reasonably prudent investor to be aware of the character,
business acumen, and general business and financial circumstances of the person
with whom such relationship exists.)

 

If so, please name the individual or other person with whom you have a
pre-existing relationship and describe the relationship:

 

______________________________________________________________________________

 

______________________________________________________________________________

 

 53 

 

  

17.         Exceptions to the representations and warranties made in Section 3.2
of the Securities Purchase Agreement (if no exceptions, write “none” – if left
blank, the response will be deemed to be “none”):
___________________________________________________

 

_____________________________________________________________________________

 

Dated: __________________, 2018

 

If purchaser is one or more individuals (all individuals must sign):

 

  (Type or print name of prospective purchaser)

 

  Signature of prospective purchaser

 

  Social Security Number

 

  (Type or print name of additional purchaser)

 

  Signature of spouse, joint tenant, tenant in common or other signature, if
required

 

  Social Security Number

 

 54 

 

  

Annex A

 

Definition of Accredited Investor

 

The securities will only be sold to investors who represent in writing in the
Securities Purchase Agreement that they are Accredited Investors, as defined in
Regulation D, Rule 501 under the Act which definition is set forth below:

 

1.            A natural person whose net worth, or joint net worth with spouse,
at the time of purchase exceeds $1 million (excluding home); or

 

2.            A natural person whose individual gross income exceeded $200,000
or whose joint income with that person’s spouse exceeded $300,000 in each of the
last two years, and who reasonably expects to exceed such income level in the
current year; or

 

3.            A trust with total assets in excess of $5 million, not formed for
the specific purpose of acquiring the securities offered, whose purchase is
directed by a sophisticated person described in Regulation D; or

 

4.           A director or executive officer of the Company; or

 

5.          The investor is an entity, all of the owners of which are Accredited
Investors; or

 

6.          (a) bank as defined in Section 3(a)(2) of the Act, or any savings
and loan association or other institution as defined in Section 3(a)(5)(A) of
the Act, (b) any broker or dealer registered pursuant to Section 15 of the
Securities Exchange Act of 1934, (c) an insurance Company as defined in Section
2(13) of the Act, (d) an investment Company registered under the Investment
Company Act of 1940 or a business development Company as defined in Section
2(a)(48) of such Act, (e) a Small Business Investment Company licensed by the
United States Small Business Administration under Section 301(c) or (d) of the
Small Business Investment Act of 1958, (f) an employee benefit plan established
and maintained by a state, its political subdivisions, or any agency or
instrumentality of a state or its political subdivisions, if such plan has total
assets in excess of $5 million, (g) an employee benefit plan within the meaning
of Title I of the Employee Retirement Income Securities Act of 1974, and the
employee benefit plan has assets in excess of $5 million, or the investment
decision is made by a plan fiduciary, as defined in Section 3(21) of such act,
that is either a bank, savings and loan institution, insurance Company, or
registered investment advisor, or, if a self-directed plan, with an investment
decisions made solely by persons that are Accredited Investors, (h) a private
business development company as defined in Section 202(a)(22) of the Investment
Advisers Act of 1940, or (i) an organization described in Section 501(c)(3) of
the Internal Revenue code, corporation, Massachusetts or similar business trust,
or partnership, not formed for the specific purpose of acquiring the securities
offered, with assets in excess of $5 million.

 

 55 

 

  

EXHIBIT “A” TO ACCREDITED INVESTOR QUESTIONNAIRE

 

ACCREDITED CORPORATIONS, PARTNERSHIPS, LIMITED LIABILITY COMPANIES, TRUSTS OR
OTHER ENTITIES INITIALING QUESTION 8B(xi) MUST PROVIDE THE FOLLOWING
INFORMATION.

 

I hereby certify that set forth below is a complete list of all equity owners in
__________________ [NAME OF ENTITY], a _____________[TYPE OF ENTITY] formed
pursuant to the laws of the State of _______________. I also certify that EACH
SUCH OWNER HAS INITIALED THE SPACE OPPOSITE HIS OR HER NAME and that each such
owner understands that by initialing that space he or she is representing that
he or she is an accredited individual investor satisfying the test for
accredited individual investors indicated under “Type of Accredited Investor.”

 

      signature of authorized corporate officer, general partner or trustee

 

Name of Equity Owner Type of Accredited Investor1    

 

1.       2.       3.       4.       5.       6.       7.       8.       9.      
10.  

 



 



1       Indicate which Subparagraph of 8.1 - 8.3 the equity owner satisfies.

 



 56 

